Exhibit 10.22

 

RIVERCENTER LANDMARK TRS, INC., as mortgagor

(Borrower)

 

to

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as mortgagee

(Lender)

 

--------------------------------------------------------------------------------

 

MORTGAGE AND

SECURITY AGREEMENT

(LEASEHOLD)

 

--------------------------------------------------------------------------------

 

       Dated:   As of February 15, 2005             Location:   5 East
RiverCenter Road/10 West RiverCenter Boulevard, Covington, Kentucky            
County:   Kenton             UPON RECORDATION RETURN TO:             DLA Piper
Rudnick Gray Cary US LLP             333 Market Street, 32nd Floor            
San Francisco, California 94105             Attention: Stephen A. Cowan       
     Loan Number: 6 105 784     

 

INSTRUMENT PREPARED BY: By:    

Name:  

   

 

DLA Piper Rudnick Gray Cary US LLP

333 Market Street, Suite 3200

San Francisco, CA 94105

T: 415.659.7000

 

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I - OBLIGATIONS

    

Section 1.01

   Obligations    3

Section 1.02

   Documents    3

ARTICLE II - REPRESENTATIONS AND WARRANTIES

    

Section 2.01

   Title, Legal Status and Authority    4

Section 2.02

   Validity of Documents    4

Section 2.03

   Litigation    4

Section 2.04

   Status of Property    4

Section 2.05

   Tax Status of Borrower    5

Section 2.06

   Bankruptcy and Equivalent Value    5

Section 2.07

   Disclosure    5

Section 2.08

   Illegal Activity    6

Section 2.09

   Executive Order 13224    6

ARTICLE III - COVENANTS AND AGREEMENTS

    

Section 3.01

   Payment of Obligations    6

Section 3.02

   Continuation of Existence    6

Section 3.03

   Taxes and Other Charges    6

Section 3.04

   Defense of Title, Litigation, and Rights under Documents    7

Section 3.05

   Compliance with Laws and Operation and Maintenance of Property    8

Section 3.06

   Insurance    9

Section 3.07

   Damage and Destruction of Property    11

Section 3.08

   Condemnation    12

Section 3.09

   Liens and Liabilities    13

Section 3.10

   Tax and Insurance Deposits    13

Section 3.11

   ERISA    14

Section 3.12

   Environmental Representations, Warranties and Covenants    15

Section 3.13

   Electronic Payments    17

Section 3.14

   Inspection    17

Section 3.15

   Records, Reports, and Audits    17

Section 3.16

   Borrower’s Certificates    18

Section 3.17

   Full Performance Required; Survival of Warranties    18

Section 3.18

   Additional Security    18

Section 3.19

   Further Acts    19

Section 3.20

   Capital Leases    19

ARTICLE IV - ADDITIONAL ADVANCES; EXPENSES; SUBROGATION

    

Section 4.01

   Expenses and Advances    19

Section 4.02

   Subrogation    19

ARTICLE V - SALE, TRANSFER, OR ENCUMBRANCE OF THE PROPERTY

    

Section 5.01

   Due-on-Sale or Encumbrance    20

 

-i-

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

ARTICLE VI - DEFAULTS AND REMEDIES

    

Section 6.01

   Events of Default    21

Section 6.02

   Remedies    23

Section 6.03

   Expenses    24

Section 6.04

   Rights Pertaining to Sales    24

Section 6.05

   Applications of Proceeds    25

Section 6.06

   Additional Provisions as to Remedies    25

Section 6.07

   Waiver of Rights and Defenses    25

ARTICLE VII - SECURITY AGREEMENT

    

Section 7.01

   Security Agreement    26

ARTICLE VIII - LIMITATION ON PERSONAL LIABILITY AND INDEMNITIES

    

Section 8.01

   Limited Recourse Liability    26

Section 8.02

   General Indemnity    26

Section 8.03

   Transaction Taxes Indemnity    26

Section 8.04

   ERISA Indemnity    26

Section 8.05

   Environmental Indemnity    27

Section 8.06

   Duty to Defend, Costs and Expenses    27

Section 8.07

   Recourse Obligation and Survival    27

ARTICLE IX - ADDITIONAL PROVISIONS

    

Section 9.01

   Usury Savings Clause    27

Section 9.02

   Notices    28

Section 9.03

   Sole Discretion of Lender    28

Section 9.04

   Applicable Law and Submission to Jurisdiction    29

Section 9.05

   Construction of Provisions    29

Section 9.06

   Transfer of Loan    29

Section 9.07

   Miscellaneous    30

Section 9.08

   Entire Agreement    30

Section 9.09

   WAIVER OF TRIAL BY JURY    31

ARTICLE X - OPERATIONS LEASE PROVISIONS

    

 

EXHIBIT A

EXHIBIT B

EXHIBIT C

EXHIBIT D

EXHIBIT E

 

-ii-

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

 

DEFINITIONS

 

The terms set forth below are defined in the following sections of this Mortgage
and Security Agreement:

 

Action    Section 9.04 Additional Funds    Section 3.07 (c) Affecting the
Property    Section 3.12 (a) Affiliate Loan    Section 5.01 Affiliate Loan
Lender    Section 5.01 All    Section 9.05 (m) Any    Section 9.05 (m)
Assessments    Section 3.03 (a) Assignment    Recitals, Section 2 (B) Awards   
Section 3.08 (b) Bankruptcy Code    Recitals, Section 2 (A) (ix) Borrower   
Preamble Costs    Section 4.01 Damage    Section 3.07 (a) Default Rate   
Section 1.01 (a) Demand    Section 9.12 (n) Deposits    Section 3.10 Documents
   Section 1.02 Environmental Indemnity    Section 8.05 Environmental Law   
Section 3.12 (a) Environmental Liens    Section 3.12 (b) Environmental Report   
Section 3.12 (a) ERISA    Section 3.11 Event of Default    Section 6.01 Flood
Acts    Section 2.04 (a) Foreign Person    Section 2.05 Full Insurable Value   
Section 3.06 (a) Grace Period    Section 6.01(b) Hazardous Materials    Section
3.12 (a) Impositions    Section 3.10 Improvements    Recitals, Section 2 (A)
(ii) Include, Including    Section 9.05 (f) Indemnified Parties    Section 8.02
Indemnify    Section 8.02 Instrument    Preamble Insurance Premiums    Section
3.10 Investors    Section 9.06 Land    Recitals, Section 2 (A) (i) Laws   
Section 3.05(c) Lease    Section 9.05 (k) Leases    Recitals, Section 2 (A) (ix)
Lender    Preamble

 

-iii-

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

Lessee    Section 9.05 (k) Lessor    Section 9.05 (k) Liens    Section 3.09 Loan
   Recitals, Section 1 Losses    Section 8.02 Major Tenants    Section 3.08 (d)
Microbial Matter    Section 3.12 (a) Net Proceeds    Section 3.07 (d) Note   
Recitals, Section 1 Notice    Section 9.02 Obligations    Section 1.01 On Demand
   Section 9.05 (n) Organization State    Section 2.01 Owned    Section 9.05 (l)
Permitted Encumbrances    Recitals, Section 2 (B) Person    Section 9.05 (i)
Personal Property    Section 6.02 (j) Prepayment Premium    Section 1.01(a)
Property    Recitals, Section 2 (A) Property State    Section 2.1 Provisions   
Section 9.05 (j) Rating Agency    Section 9.06 Release    Section 3.12 (a) Rent
Loss Proceeds    Section 3.07 (c) Rents    Recitals, Section 2 (A) (x)
Restoration    Section 3.07 (a) Securities    Section 9.06 Security Agreement   
Section 7.01 Taking    Section 3.08 (a) Tenant    Recitals, Section 2 (A) (vi)
Tenants    Section 9.05 (k) Transaction Taxes    Section 3.03 (c) U.C.C.   
Section 2.02 Upon Demand    Section 9.05 (n) Violation    Section 3.11

 

-iv-

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

 

MORTGAGE AND SECURITY AGREEMENT

(LEASEHOLD)

 

THIS MORTGAGE AND SECURITY AGREEMENT (this “Instrument”) is made as of the 15th
day of February, 2005, by RIVERCENTER LANDMARK TRS, Inc., a Maryland
corporation, having its principal office and place of business at c/o Eagle
Hospitality Properties Trust, Inc., 100 E. RiverCenter Boulevard, Suite 480,
Covington, Kentucky 41011, as mortgagor (“Borrower”), to THE PRUDENTIAL
INSURANCE COMPANY OF AMERICA, a New Jersey corporation, having an office at c/o
Prudential Asset Resources, 2200 Ross Avenue, Suite 4900-E, City of Dallas,
County of Dallas, Texas 75201, as mortgagee (“Lender”).

 

RECITALS:

 

1. Borrower, by the terms of its promissory note (“Note”) executed on the same
date as this Instrument and in connection with the loan (“Loan”) from Lender to
Borrower and other entities affiliates with Borrower, is indebted to Lender in
the principal sum of up to EIGHTY-ONE MILLION EIGHT HUNDRED THOUSAND AND NO/100
U.S. DOLLARS ($81,800,000.00). The Maturity Date of the Loan set forth in the
Note is March 5, 2010.

 

2. Borrower desires to secure the payment of and the performance of all of its
obligations under the Note and certain additional Obligations (as defined in
Section 1.01).

 

IN CONSIDERATION of the principal sum of the Note, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, Borrower
irrevocably:

 

A. Grants, bargains, sells, assigns, transfers, pledges, mortgages, warrants,
and conveys to Lender, and grants Lender a security interest in, the following
property, rights, interests and estates owned or leased by Borrower
(collectively, the “Property”):

 

(i) The leasehold and other real property rights in Kenton County, Kentucky, and
described in Exhibit A attached hereto respecting the land described in Exhibit
A attached hereto (“Land”);

 

(ii) All buildings, structures and improvements (including fixtures) now or
later located in or on the Land (“Improvements”);

 

(iii) All easements, estates, and interests including hereditaments, servitudes,
appurtenances, tenements, mineral and oil/gas rights, water rights, air rights,
development power or rights, options, reversion and remainder rights, and any
other rights owned by Borrower and relating to or usable in connection with or
access to the Property;

 

(iv) All right, title, and interest owned by Borrower in and to all land lying
within the rights-of-way, roads, or streets, open or proposed, adjoining the
Land to the center line thereof, and all sidewalks, alleys, and strips and gores
of land adjacent to or used in connection with the Property;

 

1

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

(v) All right, title, and interest of Borrower in, to, and under all plans,
specifications, surveys, studies, reports, permits, licenses, agreements,
contracts, instruments, books of account, insurance policies, and any other
documents relating to the use, construction, occupancy, leasing, activity, or
operation of the Property;

 

(vi) All fixtures and personal property described in Exhibit B owned by Borrower
and replacements thereof; but excluding all personal property owned by any
tenant (a “Tenant”) of the Property;

 

(vii) All of Borrower’s right, title and interest in the proceeds (including
conversion to cash or liquidation claims) of (A) insurance relating to the
Property and (B) all awards made for the taking by eminent domain (or by any
proceeding or purchase in lieu thereof) of the Property, including awards
resulting from a change of any streets (whether as to grade, access, or
otherwise) and for severance damages;

 

(viii) All tax refunds, including interest thereon, tax rebates, tax credits,
and tax abatements, and the right to receive the same, which may be payable or
available with respect to the Property;

 

(ix) All leasehold estates, ground leases, leases, subleases, licenses, or other
agreements, including, without limitation, all reservations, security interests,
contractual liens and security deposits, affecting the use, enjoyment or
occupancy of the Property now or later existing (including any use or occupancy
arrangements created pursuant to Title 7 or 11 of the United States Code, as
amended from time to time, or any similar federal or state laws now or later
enacted for the relief of debtors (the “Bankruptcy Code”) and all extensions and
amendments thereto (collectively, the “Leases”) and all of Borrower’s right,
title and interest under the Leases, including all guaranties thereof; and

 

(x) All rents, issues, profits, royalties, receivables, use and occupancy
charges (including, without limitation, all oil, gas or other mineral royalties
and bonuses), room rents, revenues, accounts and receivables derived from the
use or occupancy of all or any portion of the Improvements, all revenues and
credit card receipts collected from guest rooms, restaurants, bars, meeting
rooms, banquet rooms and recreational facilities, all receivables, customer
obligations, installment payment obligations and other obligations now existing
or hereafter arising or created out of the sale, lease, sublease, license,
concession or other grant of the right of the use and occupancy of property or
rendering of services by Borrower or any operator or manager of the hotel or the
commercial space located in the Improvements or acquired from others (including,
without limitation, from the rental of any office space, retail space, guest
rooms or other space, halls, stores, and offices, and deposits securing
reservations of such space), license, lease, sublease and concession fees and
rentals, parking fees and revenues, health club membership fees, food and
beverage wholesale and retail sales (including mini-bar revenues), service
charges, vending machine sales and proceeds, if any, from business interruption
or other loss of income insurance and other sums payable by the tenants, whether
evidenced by the Leases or other instruments), income and other benefits now or
later derived from any portion or use of the Property (including any payments
received with respect to any Tenant or the Property pursuant to the Bankruptcy
Code) and all cash, security deposits, advance rentals, or similar payments
relating thereto (collectively, the “Rents”) and all proceeds from the
cancellation, termination, surrender, sale or other disposition of the Leases,
and the right to receive and apply the Rents to the payment of the Obligations.

 

2

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

B. Absolutely and unconditionally assigns, sets over, and transfers to Lender
all of Borrower’s right, title, interest and estates in and to the Leases and
the Rents, subject to the terms and license granted to the Borrower under that
certain Assignment of Leases and Rents made by Borrower to Lender dated the same
date as this Instrument (the “Assignment”), which document shall govern and
control the provisions of this assignment.

 

C. Absolutely and unconditionally assign, sets over, and transfers to Lender all
of Borrower’s right, title, interest and estates in and to all agreements,
leases, franchises and contracts pertaining to the operation of the Property,
subject to the terms and license granted to Borrower under that certain
Assignment of Agreements made by Borrower to Lender dated the same date as this
Instrument (the “Assignment of Agreements”), which document shall govern and
control the provisions of this assignment.

 

TO HAVE AND TO HOLD the Property unto the Lender and its successors and assigns
forever, subject only to the provisions of this Instrument.

 

PROVIDED, HOWEVER, if and when Borrower shall fully pay and perform the
Obligations as provided for in the Documents (defined below) and shall comply
with and fully discharge all the provisions in the Documents, these presents and
the estates hereby granted (except for the obligations of Borrower set forth in
Sections 3.11 and 3.12 and Article VIII hereof) shall cease and terminate.

 

IN FURTHERANCE of the foregoing, Borrower warrants, represents, covenants and
agrees as follows:

 

ARTICLE I - OBLIGATIONS

 

Section 1.01 Obligations. This Instrument is executed, acknowledged, and
delivered by Borrower to secure and enforce the following obligations
(collectively, the “Obligations”):

 

(a) Payment of all obligations, indebtedness and liabilities under the Documents
including (i) the Prepayment Premium (as defined in the Note)(“Prepayment
Premium”), (ii) interest at both the rate specified in the Note and at the
Default Rate (as defined in the Note)(“Default Rate”), if applicable and to the
extent permitted by Laws (defined below), and (iii) renewals, extensions, and
amendments of the Documents;

 

(b) Performance of every obligation, covenant, and agreement under the Documents
including renewals, extensions, and amendments of the Documents; and

 

(c) Payment of all sums advanced (including costs and expenses) by Lender
pursuant to the Documents including renewals, extensions, and amendments of the
Documents.

 

Section 1.02 Documents. The “Documents” shall mean each and all of the documents
and agreements listed on Exhibit E attached hereto and by this reference made a
part hereof, and every other written agreement executed in connection with the
Loan (but excluding the Loan application and Loan commitment) and by the party
against whom enforcement is sought, including those given to evidence or further
secure the payment and performance of any of the Obligations, and any written
renewals, extensions, and amendments of the foregoing, executed by the party
against whom enforcement is sought.

 

3

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

All of the provisions of the Documents are incorporated into this Instrument as
if fully set forth in this Instrument.

 

ARTICLE II - REPRESENTATIONS AND WARRANTIES

 

Borrower hereby represents and warrants to Lender as follows:

 

Section 2.01 Title, Legal Status and Authority. Borrower (i) is seised of a
leasehold, certain real property rights and Improvements pursuant to that
certain Lease Agreement dated October 6, 2004, by and between EHP RiverCenter
Landmark, LLC, a Kentucky limited liability company, as Lessor, and Borrower, as
Lessee (“Operations Lease”), and good and marketable leasehold title to the
Property, free and clear of all liens, charges, encumbrances, and security
interests, except the matters listed in Exhibit C attached hereto (“Permitted
Encumbrances”); (ii) will forever warrant and defend its title to the Property
and the validity, enforceability, and priority of the lien and security interest
created by this Instrument against the claims of all persons; (iii) is a
corporation duly organized, validly existing, and in good standing and qualified
to transact business under the laws of its state of organization or
incorporation (“Organization State”) and the state where the Property is located
(“Property State”); and (iv) has all necessary approvals, governmental and
otherwise, and full power and authority to own its properties (including the
Property) and carry on its business.

 

Section 2.02 Validity of Documents. The execution, delivery and performance of
the Documents and the borrowing evidenced by the Note (i) are within the legal
power of Borrower; (ii) have been authorized by all requisite action; (iii) have
received all necessary approvals and consents; (iv) will not violate, conflict
with, breach, or constitute (with notice or lapse of time, or both) a default
under (1) any law, order or judgment of any court, governmental authority, or
the governing instrument of Borrower or (2) any indenture, agreement, or other
instrument to which Borrower is a party or by which it or any of its property is
bound or affected; (v) will not result in the creation or imposition of any
lien, charge, or encumbrance upon any of its properties or assets except for
those in this Instrument; and (vi) will not require any authorization or license
from, or any filing with, any governmental or other body (except for the
recordation of this Instrument, the Assignment and Uniform Commercial Code
(“U.C.C.”) filings). The Documents constitute legal, valid, and binding
obligations of Borrower.

 

Section 2.03 Litigation. There is no action, suit, or proceeding, judicial,
administrative, or otherwise (including any condemnation or similar proceeding),
pending or, to the best knowledge of Borrower, threatened or contemplated
against, or affecting, Borrower or the Property which would have a material
adverse effect on either the Property or Borrower’s ability to perform its
obligations.

 

Section 2.04 Status of Property

 

(a) The Land and Improvements are not located in an area identified by the
Secretary of Housing and Urban Development, or any successor, as an area having
special flood hazards pursuant to the National Flood Insurance Act of 1968, the
Flood Disaster Protection Act of 1973, or the National Flood Insurance Reform
Act of 1994, as each have been or may be amended, or any successor law
(collectively, the “Flood

 

4

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

Acts”) or, if located within any such area, Borrower has and will maintain the
insurance prescribed in Section 3.06 below.

 

(b) Borrower has all necessary (i) certificates, licenses, and other approvals,
governmental and otherwise, for the operation of the Property and the conduct of
its business and (ii) zoning, building code, land use, environmental and other
similar permits or approvals, all of which are currently in full force and
effect and not subject to revocation, suspension, forfeiture, or modification.
The Property and its use and occupancy is in full compliance with all Laws and
Borrower has received no notice of any violation or potential violation of the
Laws which has not been remedied or satisfied.

 

(c) The Property is served by all utilities (including water and sewer) required
for its use.

 

(d) All public roads and streets necessary to serve the Property for its use
have been completed, are serviceable, are legally open, and have been dedicated
to and accepted by the appropriate governmental entities.

 

(e) The Property is free from damage caused by fire or other casualty.

 

(f) All costs and expenses for labor, materials, supplies, and equipment used in
the construction of the Improvements have been paid in full except for the
Permitted Encumbrances.

 

(g) Borrower owns and has paid in full for all furnishings, fixtures, and
equipment (other than Tenants’ property) used in connection with the operation
of the Property, free of all security interests, liens, or encumbrances except
the Permitted Encumbrances and those created by this Instrument.

 

(h) The Property is assessed for real estate tax purposes as one or more wholly
independent tax lot(s), separate from any adjoining land or improvements and no
other land or improvements is assessed and taxed together with the Property.

 

Section 2.05 Tax Status of Borrower. Borrower is not a “foreign person” within
the meaning of Sections 1445 and 7701 of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder.

 

Section 2.06 Bankruptcy and Equivalent Value. No bankruptcy, reorganization,
insolvency, liquidation, or other proceeding for the relief of debtors has been
instituted by or against Borrower, or any principal shareholder of Borrower.
Borrower has received reasonably equivalent value for granting this Instrument.

 

Section 2.07 Disclosure. Borrower has disclosed to Lender all material facts and
has not failed to disclose any material fact that could cause any representation
or warranty made herein to be materially misleading. There has been no adverse
change in any condition, fact, circumstance, or event that would make any such
information materially inaccurate, incomplete or otherwise misleading.

 

5

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

Section 2.08 Illegal Activity. No portion of the Property has been or will be
purchased, improved, fixtured, equipped or furnished with proceeds of any
illegal activity and, to the best of Borrower’s knowledge, there are no illegal
activities at or on the Property.

 

Section 2.09 Executive Order 13224. Borrower and all persons or entities holding
any legal or beneficial interest whatsoever in Borrower are not included in,
owned by, controlled by, acting for or on behalf of, providing assistance,
support, sponsorship, or services of any kind to, or otherwise associated with
any of the persons or entities referred to or described in Executive Order 13224
– Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism, as amended. It shall constitute an
Event of Default hereunder if the foregoing representation and warranty shall
ever become false.

 

ARTICLE III - COVENANTS AND AGREEMENTS

 

Borrower covenants and agrees with Lender as follows:

 

Section 3.01 Payment of Obligations. Borrower shall timely pay and cause to be
performed the Obligations.

 

Section 3.02 Continuation of Existence. Borrower shall not (a) dissolve,
terminate, or otherwise dispose of, directly, indirectly or by operation of law,
all or substantially all of its assets; (b) reorganize or change its legal
structure without Lender’s prior written consent; (c) change its name, address,
or the name under which Borrower conducts its business without promptly
notifying Lender; or (d) do anything to cause the representations in Section
2.02 to become untrue.

 

Section 3.03 Taxes and Other Charges

 

(a) Payment of Assessments. Borrower shall pay when due all taxes, liens,
assessments, utility charges (public or private and including sewer fees),
ground rents, maintenance charges, dues, fines, impositions, and public and
other charges of any character (including penalties and interest) assessed
against, or which could become a lien against, the Property (“Assessments”) ten
(10) days prior to the date any fine, penalty, interest or charge for nonpayment
may be imposed. Unless Borrower is making deposits per Section 3.10, Borrower
shall provide Lender with receipts evidencing such payments (except for income
taxes, franchise taxes, ground rents, maintenance charges, and utility charges)
within thirty (30) days after their due date.

 

(b) Right to Contest. So long as no Event of Default (defined below) is
continuing, Borrower may, prior to delinquency and at its sole expense, contest
any Assessment, but this shall not change or extend Borrower’s obligation to pay
the Assessment as required above unless (i) Borrower gives Lender prior written
notice of its intent to contest an Assessment; (ii) Borrower demonstrates to
Lender’s reasonable satisfaction that (1) the Property will not be sold to
satisfy the Assessment prior to the final determination of the legal
proceedings, (2) it has taken such actions as are required or permitted to
accomplish a stay of any such sale, or (3) it has furnished a bond or surety
(satisfactory to Lender in form and amount) sufficient to prevent a sale of the
Property; (iii) at Lender’s option, Borrower has deposited the full amount
necessary to pay any unpaid portion of the Assessments with Lender; and (iv)
such proceeding shall be permitted under any other instrument to which Borrower
or the Property is subject (whether superior or

 

6

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

inferior to this Instrument); provided, however, that the foregoing shall not
apply to the contesting of any income taxes, franchise taxes, ground rents,
maintenance charges, and utility charges.

 

(c) Documentary Stamps and Other Charges. Borrower shall pay all taxes,
assessments, charges, expenses, costs and fees (including registration and
recording fees and revenue, transfer, stamp, intangible, and any similar
taxes)(collectively, the “Transaction Taxes”) required in connection with the
making and/or recording of the Documents. If Borrower fails to pay the
Transaction Taxes after demand, Lender may (but is not obligated to) pay these
and Borrower shall reimburse Lender on demand for any amount so paid with
interest at the applicable interest rate specified in the Note, which shall be
the Default Rate unless prohibited by Laws.

 

(d) Changes in Laws Regarding Taxation. If any law (i) deducts from the value of
real property for the purpose of taxation any lien or encumbrance thereon, (ii)
taxes mortgages or debts secured by mortgages for federal, state or local
purposes or changes the manner of the collection of any such existing taxes,
and/or (iii) imposes a tax, either directly or indirectly, on any of the
Documents or the Obligations, Borrower shall, if permitted by law, pay such tax
within the statutory period or within twenty (20) days after demand by Lender,
whichever is less; provided, however, that if, in the reasonable determination
of Lender, Borrower may pay Lender a fee in lieu of any such tax, then Borrower
shall pay Lender said fee within twenty (20) days after demand by Lender;
provided further, however, that if, in the reasonable determination of Lender,
Borrower is not permitted by law to pay such taxes, or to pay to Lender a fee in
an amount equal to such taxes, then Lender shall have the option to declare the
Obligations immediately due and payable (without any Prepayment Premium) upon
ninety (90) days’ notice to Borrower.

 

(e) No Credits on Account of the Obligations. Borrower will not claim or be
entitled to any credit(s) on account of the Obligations for any part of the
Assessments and no deduction shall be made or claimed from the taxable value of
the Property for real estate tax purposes by reason of the Documents or the
Obligations. Borrower shall, if permitted by law, pay to Lender a fee in the
amount equal to such credit or deduction taken within twenty (20) days after
demand by Lender; provided, however, that if, in the reasonable determination of
Lender, such credit or deduction is required by law, and Borrower is not
permitted by law to pay Lender a fee equal to such credit or deduction taken,
then Lender shall have the option to declare the Obligations immediately due and
payable (without any Prepayment Premium) upon ninety (90) days’ notice to
Borrower.

 

Section 3.04 Defense of Title, Litigation, and Rights under Documents. Borrower
shall forever warrant, defend and preserve Borrower’s title to the Property, the
validity, enforceability and priority of this Instrument and the lien or
security interest created thereby, and any rights of Lender under the Documents
against the claims of all persons, and shall promptly notify Lender of any such
claims. Lender (whether or not named as a party to such proceedings) is
authorized and empowered (but shall not be obligated) to take such additional
steps as it may deem necessary or proper for the defense of any such proceeding
or the protection of the lien, security interest, validity, enforceability, or
priority of this Instrument, title to the Property, or any rights of Lender
under the Documents, including the employment of counsel, the prosecution and/or
defense of litigation, the compromise, release, or discharge of such adverse
claims, the purchase of any tax title, the removal of any such liens and
security interests, and any other actions Lender deems necessary to protect its
interests. Borrower authorizes Lender to take any actions required to be taken
by Borrower, or permitted to be taken by Lender, in the Documents in the name
and on behalf of Borrower. Borrower shall reimburse Lender on demand for all
expenses (including attorneys’ fees)

 

7

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

incurred by it in connection with the foregoing and Lender’s exercise of its
rights under the Documents. All such expenses of Lender, until reimbursed by
Borrower, shall be part of the Obligations, bear interest at the applicable
interest rate specified in the Note, which shall be the Default Rate unless
prohibited by Laws, and shall be secured by this Instrument.

 

Section 3.05 Compliance with Laws and Operation and Maintenance of Property.

 

(a) Repair and Maintenance. Borrower will operate and maintain the Property in
good order, repair, and operating condition. Borrower will promptly make all
necessary repairs, replacements, additions, and improvements necessary to ensure
that the Property shall not in any way be diminished or impaired. Borrower will
not cause or allow any of the Property to be misused, wasted, or to deteriorate
and Borrower will not abandon the Property. No new building, structure, or other
improvement shall be constructed on the Land nor shall any material part of the
Improvements be removed, demolished, or structurally or materially altered,
without Lender’s prior written consent.

 

(b) Replacement of Property. Borrower will keep the Property fully equipped and
will replace all worn out or obsolete Property with new, comparable fixtures or
Property. Borrower will not, without Lender’s prior written consent, remove any
Property covered by this Instrument unless the same is replaced by Borrower with
a new, comparable article (i) owned by Borrower free and clear of any lien or
security interest (other than the Permitted Encumbrances and those created by
this Instrument) or (ii) leased by Borrower (A) with Lender’s prior written
consent or (B) if the replaced Property was leased at the time of execution of
this Instrument.

 

(c) Compliance with Laws. Borrower shall comply with and shall cause the
Property to be maintained, used, and operated in compliance with all (i) present
and future laws, Environmental Laws (defined below), ordinances, regulations,
rules, orders and requirements (including zoning and building codes) of any
governmental or quasi-governmental authority or agency applicable to Borrower or
the Property (collectively, the “Laws”); (ii) orders, rules, and regulations of
any regulatory, licensing, accrediting, insurance underwriting or rating
organization, or other body exercising similar functions; (iii) duties or
obligations of any kind imposed under any Permitted Encumbrance or by law,
covenant, condition, agreement, or easement, public or private; and (iv)
policies of insurance at any time in force with respect to the Property. If
proceedings are initiated or Borrower receives notice that Borrower or the
Property is not in compliance with any of the foregoing, Borrower will promptly
send Lender notice and a copy of the proceeding or violation notice. Without
limiting Lender’s rights and remedies under Article VI or otherwise, if Borrower
or the Property is not in compliance with all Laws, Lender may impose additional
requirements upon Borrower including monetary reserves or financial equivalents.

 

(d) Zoning and Title Matters. Borrower shall not, without Lender’s prior written
consent, (i) initiate or support any zoning reclassification of the Property or
variance under existing zoning ordinances; (ii) modify or supplement any of the
Permitted Encumbrances; (iii) impose any restrictive covenants or encumbrances
upon the Property; (iv) execute or file any subdivision plat affecting the
Property; (v) consent to the annexation of the Property to any municipality;
(vi) permit the Property to be used by the public or any person in a way that
might make a claim of adverse possession or any implied dedication or easement
possible; (vii) cause or permit the Property to become a non-conforming use
under zoning

 

8

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

ordinances or any present or future non-conforming use of the Property to be
discontinued; or (viii) fail to comply with the terms of the Permitted
Encumbrances.

 

Section 3.06 Insurance

 

(a) Property and Time Element Insurance. Borrower shall keep the Property
insured for the benefit of Borrower and Lender (with Lender named as mortgagee)
by (i) an “all risk” “special peril” property insurance policy with an agreed
amount endorsement for full replacement cost (defined below) without any
coinsurance provisions or penalties, or the broadest form of coverage available,
in an amount sufficient to prevent Lender from ever becoming a coinsurer under
the policy or Laws, and with a deductible not to exceed Twenty-Five Thousand
Dollars ($25,000.00); (ii) a policy or endorsement insuring against acts of
terrorism, (iii) a policy or endorsement insuring against claims applicable to
the presence of Microbial Matter (as defined in 3.12(a) hereof); (iv) a policy
or endorsement providing business income insurance (including business
interruption insurance, extra expense insurance and rent insurance) on an actual
loss sustained basis in an amount equal to at least one (1) year’s total income
from the Property including all rents plus all other pro forma annual income
such as percentage rent and tenant reimbursements of fixed and operating
expenses; (v) a policy or endorsement insuring against damage by flood if the
Property is located in a Special Flood Hazard Area identified by the Federal
Emergency Management Agency or any successor or related government agency as a
100 year flood plain currently classified as Flood Insurance Rate Map Zones “A”,
“AO”, “AH”, “A1-A30”, “AE”, “A99”, “V”, “V1-V30”, and “VE”, under which flood
insurance has been made available under the Flood Acts, in an amount equal to
the lesser of (1) the original amount of the Note or (2) the maximum limit of
coverage available for the Property under the Flood Acts; (vi) a policy or
endorsement covering against damage or loss from (A) sprinkler system leakage
and (B) boilers, boiler tanks, HVAC systems, heating and air-conditioning
equipment, pressure vessels, auxiliary piping, and similar apparatus, in the
amount reasonably required by Lender; (vii) during the period of any
construction, repair, restoration, or replacement of the Property, a standard
builder’s risk policy with extended coverage in an amount at least equal to the
full replacement cost of such Property, and worker’s compensation, in statutory
amounts; and (viii) a policy or endorsement covering against damage or loss by
earthquake and other natural phenomenon in the amounts reasonably required by
Lender. “Full replacement cost” shall mean the one hundred percent (100%)
replacement cost of the Property, without allowance for depreciation and
exclusive of the cost of excavations, foundations, footings, and value of land,
and shall be subject to verification by Lender. Full replacement cost will be
determined, at Borrower’s expense, periodically (but at least once per year) by
the insurance company or an appraiser, engineer, architect, or contractor
approved by said company and Lender.

 

(b) Liability and Other Insurance. Borrower shall maintain commercial general
liability insurance with per occurrence limits of $1,000,000, a
products/completed operations limit of $2,000,000, and a general aggregate limit
of $2,000,000, with an excess/umbrella liability policy of not less than
$10,000,000 per occurrence and annual aggregate covering Borrower, with Lender
named as an additional insured, against claims for bodily injury or death or
property damage occurring in, upon, or about the Property or any street, drive,
sidewalk, curb, or passageway adjacent thereto. In addition to any other
requirements, such commercial general liability and excess/umbrella liability
insurance shall provide insurance against acts of terrorism and against claims
applicable to the presence of Microbial Matter, or such coverages shall be
provided by separate policies or endorsements. The insurance policies shall also
include operations and blanket contractual liability coverage which insures
contractual liability under the indemnifications set forth in Section 8.02 below
(but such coverage or the amount thereof shall in no way limit such

 

9

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

indemnifications). Upon request, Borrower shall also carry additional insurance
or additional amounts of insurance covering Borrower or the Property as Lender
shall reasonably require.

 

(c) Form of Policy. All insurance required under this Section shall be fully
paid for, non-assessable, and the policies shall contain such provisions,
endorsements, and expiration dates as Lender shall reasonably require. The
policies shall be issued by insurance companies authorized to do business in the
Property State, approved by Lender, and must have and maintain a current
financial strength rating of “A-, X” (or higher) from A.M. Best or equivalent
(or if a rating by A.M. Best is no longer available, a similar rating from a
similar or successor service). In addition, all policies shall (i) include a
standard mortgagee clause, without contribution, in the name of Lender, (ii)
provide that they shall not be canceled, amended, or materially altered
(including reduction in the scope or limits of coverage) without at least thirty
(30) days’ prior written notice to Lender except in the event of cancellation
for non-payment of premium, in which case only ten (10) days’ prior written
notice will be given to Lender, and (iii) include a waiver of subrogation clause
substantially equivalent to the following: “The Company may require from the
Insured an assignment of all rights of recovery against any party for loss to
the extent that payment therefor is made by the Company, but the Company shall
not acquire any rights of recovery which the Insured has expressly waived prior
to loss, nor shall such waiver affect the Insured’s rights under this policy”.

 

(d) Original Policies. Borrower shall deliver to Lender (i) original or
certified copies of all policies (and renewals) required under this Section and
(ii) receipts evidencing payment of all premiums on such policies at least
thirty (30) days prior to their expiration. If original and renewal policies are
unavailable or if coverage is under a blanket policy, Borrower shall deliver
duplicate originals, or, if unavailable, original ACORD 28 and ACORD 25
certificates (or equivalent certificates) evidencing that such policies are in
full force and effect together with certified copies of the original policies.

 

(e) General Provisions. Borrower shall not carry separate or additional
insurance concurrent in form or contributing in the event of loss with that
required under this Section unless endorsed in favor of Lender as per this
Section and approved by Lender in all respects. In the event of foreclosure of
this Instrument or other transfer of title or assignment of the Property in
extinguishment, in whole or in part, of the Obligations, all right, title, and
interest of Borrower in and to all policies of insurance then in force regarding
the Property and all proceeds payable thereunder and unearned premiums thereon
shall immediately vest in the purchaser or other transferee of the Property. No
approval by Lender of any insurer shall be construed to be a representation,
certification, or warranty of its solvency. No approval by Lender as to the
amount, type, or form of any insurance shall be construed to be a
representation, certification, or warranty of its sufficiency. Borrower shall
comply with all insurance requirements and shall not cause or permit any
condition to exist which would be prohibited by any insurance requirement or
would invalidate the insurance coverage on the Property.

 

(f) Waiver of Subrogation. A waiver of subrogation shall be obtained by Borrower
from its insurers and, consequently, Borrower for itself, and on behalf of its
insurers, hereby waives and releases any and all right to claim or recover
against Lender, its officers, employees, agents and representatives, for any
loss of or damage to Borrower, other Persons, the Property, Borrower’s property
or the property of other Persons from any cause required to be insured against
by the provisions of this Instrument or otherwise insured against by Borrower.

 

10

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

Section 3.07 Damage and Destruction of Property

 

(a) Borrower’s Obligations. If any damage to, loss, or destruction of the
Property occurs (any “Damage”), (i) Borrower shall promptly notify Lender and
take all necessary steps to preserve any undamaged part of the Property and (ii)
if the insurance proceeds are made available for Restoration (defined below)
(but regardless of whether any proceeds are sufficient for Restoration),
Borrower shall promptly commence and diligently pursue to completion the
restoration, replacement, and rebuilding of the Property as nearly as possible
to its value and condition immediately prior to the Damage or a Taking (defined
below) in accordance with plans and specifications approved by Lender
(“Restoration”). Borrower shall comply with other reasonable requirements
established by Lender to preserve the security under this Instrument.

 

(b) Lender’s Rights. If any Damage occurs and some or all of it is covered by
insurance, then (i) Lender may, but is not obligated to, make proof of loss if
not made promptly by Borrower and Lender is authorized and empowered by Borrower
to settle, adjust, or compromise any claims for the Damage; (ii) each insurance
company concerned is authorized and directed to make payment directly to Lender
for the Damage; and (iii) Lender may apply the insurance proceeds in any order
it determines (1) to reimburse Lender for all Costs (defined below) related to
collection of the proceeds and (2) subject to Section 3.07(c) and at Lender’s
option, to (A) payment (without any Prepayment Premium) of all or part of the
Obligations, whether or not then due and payable, in the order determined by
Lender (provided that if any Obligations remain outstanding after this payment,
the unpaid Obligations shall continue in full force and effect and Borrower
shall not be excused in the payment thereof); (B) the cure of any default under
the Documents; or (C) the Restoration. Any insurance proceeds held by Lender
shall be held without the payment of interest thereon. If Borrower receives any
insurance proceeds for the Damage, Borrower shall promptly deliver the proceeds
to Lender. Notwithstanding anything in this Instrument or at law or in equity to
the contrary, none of the insurance proceeds paid to Lender shall be deemed
trust funds and Lender may dispose of these proceeds as provided in this
Section. Borrower expressly assumes all risk of loss from any Damage, whether or
not insurable or insured against.

 

(c) Application of Proceeds to Restoration. Lender shall make the Net Proceeds
(defined below) available to Borrower for Restoration if: (i) there shall then
be no Event of Default; (ii) Lender shall be satisfied that Restoration can and
will be completed within one (1) year after the Damage occurs and at least nine
(9) months prior to the maturity of the Note; (iii) Borrower shall have entered
into a general construction contract acceptable in all respects to Lender for
Restoration, which contract must include provision for retainage of not less
than ten percent (10%) until final completion of the Restoration; and (iv) in
Lender’s reasonable judgment, after Restoration has been completed, and a
reasonable period of time, not to exceed nine (9) months, for Borrower to
reestablish the pre-damage level of business at the Property has elapsed, the
net cash flow of the Property will be sufficient to cover all costs and
operating expenses of the Property, including payments due and reserves required
under the Documents. Notwithstanding any provision of this Instrument to the
contrary, Lender shall not be obligated to make any portion of the Net Proceeds
available for Restoration unless, at the time of the disbursement request,
Lender has determined in its reasonable discretion that (y) Restoration can be
completed at a cost which does not exceed the aggregate of the remaining Net
Proceeds and any funds deposited with Lender by Borrower (“Additional Funds”)
and (z) the aggregate of any loss of rental income insurance proceeds which the
carrier has acknowledged to be payable (“Rent Loss Proceeds”) and any funds
deposited with

 

11

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

Lender by Borrower are sufficient to cover all costs and operating expenses of
the Property, including payments due and reserves required under the Documents.

 

(d) Disbursement of Proceeds. If Lender elects or is required to make insurance
proceeds available for Restoration, Lender shall, through a disbursement
procedure established by Lender, periodically make available to Borrower in
installments the net amount of all insurance proceeds received by Lender after
deduction of all reasonable costs and expenses incurred by Lender in connection
with the collection and disbursement of such proceeds (“Net Proceeds”) and, if
any, the Additional Funds. The amounts periodically disbursed to Borrower shall
be based upon the amounts currently due under the construction contract for
Restoration and Lender’s receipt of (i) appropriate lien waivers, (ii) a
certification of the percentage of Restoration completed by an architect or
engineer acceptable to Lender, and (iii) title insurance protection against
materialmen’s and mechanic’s liens. At Lender’s election, the disbursement of
funds may be handled by a disbursing agent selected by Lender, and such agent’s
reasonable fees and expenses shall be paid by Borrower. The Net Proceeds, Rent
Loss Proceeds, and any Additional Funds shall constitute additional security for
the Loan and Borrower shall execute, deliver, file and/or record, at its
expense, such instruments as Lender requires to grant to Lender a perfected,
first-priority security interest in these funds. If the Net Proceeds are made
available for Restoration and (x) Borrower refuses or fails to complete the
Restoration, (y) an Event of Default occurs, or (z) the Net Proceeds or
Additional Funds are not applied to Restoration, then any undisbursed portion
may, at Lender’s option, be applied to the Obligations in any order of priority,
and any application to principal shall be deemed a voluntary prepayment subject
to the Prepayment Premium.

 

Section 3.08 Condemnation

 

(a) Borrower’s Obligations. Borrower will promptly notify Lender of any
threatened or instituted proceedings for the condemnation or taking by eminent
domain of the Property including any change in any street (whether as to grade,
access, or otherwise)(a “Taking”). Borrower shall, at its expense, (i)
diligently prosecute these proceedings, (ii) deliver to Lender copies of all
papers served in connection therewith, and (iii) consult and cooperate with
Lender in the handling of these proceedings. No settlement of these proceedings
shall be made by Borrower without Lender’s prior written consent. Lender may
participate in these proceedings (but shall not be obligated to do so) and
Borrower will sign and deliver all instruments requested by Lender to permit
this participation.

 

(b) Lender’s Rights to Proceeds. All condemnation awards, judgments, decrees, or
proceeds of sale in lieu of condemnation (“Award”) are assigned and shall be
paid to Lender. Borrower authorizes Lender to collect and receive them, to give
receipts for them, to accept them in the amount received without question or
appeal, and/or to appeal any judgment, decree, or award. Borrower will sign and
deliver all instruments requested by Lender to permit these actions.

 

(c) Application of Award. Lender shall have the right to apply any Award,
subject to Section 3.08(d), as per Section 3.07 for insurance proceeds held by
Lender, including the waiver of Prepayment Premium. If Borrower receives any
Award, Borrower shall promptly deliver them to Lender. Notwithstanding anything
in this Instrument or at law or in equity to the contrary, none of the Award
paid to Lender shall be deemed trust funds and Lender may dispose of these
proceeds as provided in this Section.

 

12

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

(d) Application of Award to Restoration. Notwithstanding any contrary provision
set forth in this Instrument, with respect to any portion of the Award that is
not for loss of value or property, Lender shall permit the application of the
Award to Restoration in accordance with the provisions of Section 3.07 if: (i)
no more than (A) twenty percent (20%) of the gross area of the Improvements or
(B) ten percent (10%) of the parking spaces is affected by the Taking, (ii) the
amount of the loss does not exceed twenty percent (20%) of the original amount
of the Note; (iii) the Taking does not adversely affect the existing access to
the Property from any public right-of-way; (iv) there is no Event of Default at
the time of application; (v) after Restoration, the Property and its use will be
in compliance with all Laws; (vi) in Lender’s reasonable judgment, Restoration
is practical and can be completed within one (1) year after the Taking and at
least one (1) year prior to the maturity of the Note; and (vii) the Tenants
listed in Exhibit “D” (“Major Tenants”) agree in writing to continue their
Leases without abatement of rent. Any portion of the Award that is (i) for loss
of value or property or (ii) in excess of the cost of any Restoration permitted
above, may, in Lender’s sole discretion, be applied against the Obligations
without Prepayment Premium (defined in the Note) or paid to Borrower.

 

(e) Effect on the Obligations. Notwithstanding any Taking, Borrower shall
continue to pay and perform the Obligations as provided in the Documents. Any
reduction in the Obligations due to application of the Award shall take effect
only upon Lender’s actual receipt and application of the Award to the
Obligations. If the Property shall have been foreclosed, sold pursuant to any
power of sale granted hereunder, or transferred by deed-in-lieu of foreclosure
prior to Lender’s actual receipt of the Award, Lender may apply the Award
received to the extent of any deficiency upon such sale and Costs incurred by
Lender in connection with such sale.

 

Section 3.09 Liens and Liabilities. Borrower shall pay, bond, or otherwise
discharge all claims and demands of mechanics, materialman, laborers, and others
which, if unpaid, might result in a lien or encumbrance on the Property or the
Rents (collectively, “Liens”) and Borrower shall, at its sole expense, do
everything necessary to preserve the lien and security interest created by this
Instrument and its priority. Nothing in the Documents shall be deemed or
construed as constituting the consent or request by Lender, express or implied,
to any contractor, subcontractor, laborer, mechanic or materialman for the
performance of any labor or the furnishing of any material for any improvement,
construction, alteration, or repair of the Property. Borrower further agrees
that Lender does not stand in any fiduciary relationship to Borrower. All
contributions made, directly or indirectly, to Borrower by or on behalf of any
of its partners, members, principals or any party related to such parties shall
be treated as equity, excepting only the Affiliate Loans, if any, and all
contributions made, directly or indirectly, to Borrower by or on behalf of any
of its partners, members, principals or any party related to such parties shall
be subordinate and inferior to the rights of Lender under the Documents,
excepting only that provided there exists no Event of Default under any of the
Documents, and no event has occurred or failure has occurred that with notice,
the passage of time, or both, could constitute an Event of Default under any of
the Documents, Borrower may repay the Affiliate Loans, if any, as and when due.

 

Section 3.10 Tax and Insurance Deposits. Upon Lender’s written request,
following a default under any Document, Borrower shall make monthly deposits
(“Deposits”) with Lender equal to one-twelfth (1/12) of the annual Assessments
(except for income taxes, franchise taxes, ground rents, maintenance charges and
utility charges) and the premiums for insurance required under Section 3.06 (the
“Insurance Premiums”) together with amounts sufficient to pay these items thirty
(30) days before they are due (collectively, the “Impositions”). Lender shall
estimate the amount of the Deposits until ascertainable. At that time, Borrower
shall promptly deposit any deficiency. Borrower shall promptly notify Lender of
any changes to

 

13

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

the amounts, schedules and instructions for payment of the Impositions. Borrower
authorizes Lender or its agent to obtain the bills for Assessments directly from
the appropriate tax or governmental authority. All Deposits are pledged to
Lender and shall constitute additional security for the Obligations. The
Deposits shall be held by Lender without interest (except to the extent required
under Laws) and may be commingled with other funds. If (i) there is no Event of
Default at the time of payment, (ii) Borrower has delivered bills or invoices to
Lender for the Impositions in sufficient time to pay them when due, (iii) the
Deposits are sufficient to pay the Impositions or Borrower has deposited the
necessary additional amount, then Lender shall pay the Impositions prior to
their due date. Any Deposits remaining after payment of the Impositions shall,
at Lender’s option, be credited against the Deposits required for the following
year or paid to Borrower. If an Event of Default occurs, the Deposits may, at
Lender’s option, be applied to the Obligations in any order of priority. Any
application to principal shall be deemed a voluntary prepayment subject to the
Prepayment Premium. Borrower shall not claim any credit against the principal
and interest due under the Note for the Deposits. Upon an assignment or other
transfer of this Instrument, Lender may pay over the Deposits in its possession
to the assignee or transferee and then it shall be completely released from all
liability with respect to the Deposits. Borrower shall look solely to the
assignee or transferee with respect thereto. This provision shall apply to every
transfer of the Deposits to a new assignee or transferee. Subject to Article V,
a transfer of title to the Property shall automatically transfer to the new
owner the beneficial interest in the Deposits. Upon full payment and
satisfaction of this Instrument or, at Lender’s option, at any prior time, the
balance of the Deposits in Lender’s possession shall be paid over to the record
owner of the Land and no other party shall have any right or claim to the
Deposits. Lender may transfer all its duties under this Section to such servicer
or financial institution as Lender may periodically designate and Borrower
agrees to make the Deposits to such servicer or institution.

 

Section 3.11 ERISA

 

(a) Borrower understands and acknowledges that, as of the date hereof, the
source of funds from which Lender is extending the Loan will include one or more
of the following accounts: (i) an “insurance company general account,” as that
term is defined in Prohibited Transaction Class Exemption (“PTE”) 95-60 (60 Fed.
Reg. 35925 (Jul. 12, 1995)), as to which Lender meets the conditions for relief
in Sections I and IV of PTE 95-60; (ii) pooled and single client insurance
company separate accounts, which are subject to the provisions of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); and (iii) one or
more insurance company separate accounts maintained solely in connection with
fixed contractual obligations of the insurance company, under which the amounts
payable or credited to the plan are not affected in any manner by the investment
performance of the separate account.

 

(b) Borrower represents and warrants to Lender that (i) Borrower is not an
“employee benefit plan” as defined in Section 3(3) of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (ii) Borrower is not a
“party in interest”, as defined in Section 3(14) of ERISA, other than as a
service provider or an affiliate of a service provider, to any employee benefit
plan that has invested in a separate account described in Section 3.11(a)(ii)
above, from which funds have been derived to make the Documents, or if so, the
execution of the Documents and making of the Loan thereunder do not constitute
nonexempt prohibited transactions under ERISA; (iii) Borrower is not subject to
state statutes regulating investments and fiduciary obligations with respect to
governmental plans, or if subject to such statutes, is not in violation thereof
in the execution of the Documents and the making of the Loan thereunder; (iv)
the assets of the Borrower do not constitute “plan assets” of one or more plans
within the meaning of 29 C.F.R. Section 2510.3-101; and (v) one or more of the
following circumstances is true: (1) equity interests in Borrower are publicly
offered securities, within the meaning of 29 C.F.R. Section 2510.3-101(b)(2);
(2)

 

14

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

less than twenty-five percent (25%) of all equity interests in Borrower are held
by “benefit plan investors” within the meaning of 29 C.F.R. Section
2510.3-101(f)(2); or (3) Borrower qualifies as an “operating company,” a
“venture capital operating company” or a “real estate operating company” within
the meaning of 29 C.F.R. Section 2510.3-101(c), (d) or (e), respectively.

 

(c) Borrower shall deliver to Lender such certifications and/or other evidence
periodically requested by Lender, in its sole discretion, to verify the
representations and warranties in Section 3.11(b) above. Failure to deliver
these certifications or evidence, breach of these representations and
warranties, or consummation of any transaction which would cause this Instrument
or any exercise of Lender’s rights under this Instrument to (i) constitute a
non-exempt prohibited transaction under ERISA or (ii) violate ERISA or any state
statute regulating governmental plans (collectively, a “Violation”), shall be an
Event of Default. Notwithstanding anything in the Documents to the contrary, no
sale, assignment, or transfer of any direct or indirect right, title, or
interest in Borrower or the Property (including creation of a junior lien,
encumbrance or leasehold interest) shall be permitted which would, in Lender’s
opinion, negate Borrower’s representations in this Section or cause a Violation.
At least fifteen (15) days before consummation of any of the foregoing, Borrower
shall obtain from the proposed transferee or lienholder (i) a certification to
Lender that the representations and warranties of this Section 3.11 will be true
after consummation and (ii) an agreement to comply with this Section 3.11.

 

Section 3.12 Environmental Representations, Warranties, and Covenants

 

(a) Environmental Representations and Warranties. Borrower represents and
warrants, to the best of Borrower’s knowledge (after due inquiry and
investigation) and additionally based upon the environmental site assessment
report of the Property (the “Environmental Report”), that except as fully
disclosed in the Environmental Report delivered to and approved by Lender: (i)
there are no Hazardous Materials (defined below) or underground storage tanks
affecting the Property (“affecting the Property” shall mean “in, on, under,
stored, used or migrating to or from the Property”) except for (A) routine
office, cleaning, janitorial and other materials and supplies necessary to
operate the Property for its current use and (B) Hazardous Materials that are
(1) in compliance with Environmental Laws (defined below), (2) have all required
permits, and (3) are in only the amounts necessary to operate the Property; (ii)
there are no past, present or threatened Releases (defined below) of Hazardous
Materials in violation of any Environmental Law affecting the Property; (iii)
there is no past or present non-compliance with Environmental Laws or with
permits issued pursuant thereto; (iv) Borrower does not know of, and has not
received, any written or oral notice or communication from any person relating
to Hazardous Materials affecting the Property; and (v) Borrower has provided to
Lender, in writing, all information relating to environmental conditions
affecting the Property known to Borrower or contained in Borrower’s files.
“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
government directives or requirements, as well as common law, that apply to
Borrower or the Property and relate to Hazardous Materials including the
Comprehensive Environmental Response, Compensation and Liability Act and the
Resource Conservation and Recovery Act. “Hazardous Materials” shall mean
petroleum and petroleum products and compounds containing them, including
gasoline, diesel fuel and oil; explosives, flammable materials; radioactive
materials; polychlorinated biphenyls (“PCBs”) and compounds containing them;
lead and lead-based paint; Microbial Matter, infectious substances, asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on the Property is prohibited by
any federal, state or local authority; any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous

 

15

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” or “pollutant” within the meaning of any
Environmental Law. “Release” of any Hazardous Materials includes any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, pumping,
pouring, escaping, dumping, disposing or other movement of Hazardous Materials.
“Microbial Matter” shall mean the presence of fungi or bacterial matter which
reproduces through the release of spores or the splitting of cells, including,
but not limited to, mold, mildew and viruses, whether or not such Microbial
Matter is living.

 

(b) Environmental Covenants. Borrower covenants and agrees that: (i) all use and
operation of the Property shall be in compliance with all Environmental Laws and
required permits; (ii) there shall be no Releases of Hazardous Materials
affecting the Property; (iii) there shall be no Hazardous Materials affecting
the Property except (A) routine office, cleaning and janitorial supplies, (B) in
compliance with all Environmental Laws, (C) with all required permits, and (D)
(1) in only the amounts necessary to operate the Property or (2) fully disclosed
to and approved by Lender in writing; (iv) Borrower shall keep the Property free
and clear of all liens and encumbrances imposed by any Environmental Laws due to
any act or omission by Borrower or any person (the “Environmental Liens”); (v)
Borrower shall, at its sole expense, fully and expeditiously cooperate in all
activities in Section 3.12(c) including providing all relevant information and
making knowledgeable persons available for interviews; (vi) Borrower shall, at
its sole expense, (A) perform any environmental site assessment or other
investigation of environmental conditions at the Property upon Lender’s request
based on Lender’s reasonable belief that the Property is not in compliance with
all Environmental Laws, (B) share with Lender the results and reports and Lender
and the Indemnified Parties (defined below) shall be entitled to rely on such
results and reports, and (C) complete any remediation of Hazardous Materials
affecting the Property or other actions required by any Environmental Laws;
(vii) Borrower shall not allow any Tenant or other user of the Property to
violate any Environmental Law; (viii) Borrower shall immediately notify Lender
in writing after it becomes aware of (A) the presence, Release, or threatened
Release of Hazardous Materials affecting the Property, (B) any non-compliance of
the Property with any Environmental Laws, (C) any actual or potential
Environmental Lien, (D) any required or proposed remediation of environmental
conditions relating to the Property, or (E) any written or oral communication or
notice from any person relating to Hazardous Materials, and (ix) if an Asbestos
Operation and Maintenance Plan, Mold Operation and Maintenance Plan, and any
other Operation and Maintenance Plan (collectively, the “O&M Plan”) is in effect
(or required to be implemented by Lender) at the time of the closing of the
Loan, then Borrower shall, at its sole expense, implement and continue the O&M
Plan (with any modifications required to comply with applicable Laws) until
payment and full satisfaction of the Obligations. While any portion of the Loan
is outstanding, upon the request of Lender, which request shall be made upon
Lender’s reasonable determination that the governing law or applicable facts or
circumstances respecting the Property warrant updated asbestos and/or mold
survey(s) of the Property, at Borrower’s sole cost and expense, Borrower shall
conduct such updated asbestos and/or an updated mold survey(s) of the Property.
Each such survey shall be conducted by a consultant acceptable to Lender who
shall determine the condition of the asbestos and/or mold at the Property, and
whether the applicable O&M Plan should be revised or any other measures taken to
ensure the continued safe condition of the Property. Borrower shall deliver to
Lender a copy of such survey and shall enter into the revised O&M Plan, and
Borrower shall certify to Lender in writing, no later than thirty (30) days
after Borrower’s receipt of such survey, that Borrower has complied with all of
the recommendations of the consultant contained in the survey and the revised
O&M Plan. Any failure of Borrower to perform its obligations under this Section
3.12 shall constitute bad faith waste of the Property.

 

16

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

(c) Lender’s Rights. Lender and any person designated by Lender may enter the
Property to assess the environmental condition of the Property and its use
including (i) conducting any environmental assessment or audit (the scope of
which shall be determined by Lender) and (ii) taking samples of soil,
groundwater or other water, air, or building materials, and conducting other
invasive testing at all reasonable times when (A) a default has occurred under
the Documents, (B) Lender reasonably believes that a Release has occurred or the
Property is not in compliance with all Environmental Laws, or (C) the Loan is
being considered for sale. Borrower shall cooperate with and provide access to
Lender and such person.

 

Section 3.13 Electronic Payments. Unless directed otherwise in writing by
Lender, all payments due under the Documents shall be made by electronic funds
transfer debit entries to Borrower’s account at an Automated Clearing House
member bank satisfactory to Lender or by similar electronic transfer process
selected by Lender. Each payment due under the Documents shall be initiated by
Lender through the Automated Clearing House network (or similar electronic
process) for settlement on the Due Date (as defined in the Note) for the
payment. Borrower shall, at Borrower’s sole cost and expense, direct its bank in
writing to permit such electronic fund transfer debit entries (or similar
electronic transfer) to be made by Lender. Prior to each payment Due Date under
the Documents, Borrower shall deposit and/or maintain sufficient funds in
Borrower’s account to cover each debit entry. Any charges or costs, if any, by
Borrower’s bank for the foregoing shall be paid by Borrower.

 

Section 3.14 Inspection. Borrower shall allow Lender and any person designated
by Lender to enter upon the Property and conduct tests or inspect the Property
at all reasonable times. Borrower shall assist Lender and such person in
effecting said inspection.

 

Section 3.15 Records, Reports, and Audits

 

(a) Records and Reports. Borrower shall maintain complete and accurate books and
records with respect to all operations of or transactions involving the
Property. Annually, Borrower shall furnish Lender financial statements for the
most current fiscal year (including a schedule of all related Obligations and
contingent liabilities) for (i) Borrower, (ii) any guarantors or sureties of the
Note, and (iii) any Major Tenants, to the extent available through commercially
reasonable efforts by Borrower. Annually (or quarterly upon Lender’s request),
Borrower shall furnish Lender (i) operating statements showing cash flow and
capital expenditures for the Property including income and expenses (before and
after Obligations service), major capital improvements, a schedule showing
tenant sales and percentage rent for retail properties where sales are reported,
and the average daily rate and average daily occupancy for hotel properties;
(ii) copies of paid tax receipts for the Property; (iii) a certified rent roll
including security deposits held, the expiration of the terms of the Leases, and
identification and explanation of any Tenants in default; (iv) a budget showing
projected income and expenses (before and after Obligations service) for the
next twelve (12) month budget period; (v) any appraisals of the Property
performed during the previous year, and (vi) upon Lender’s request, (A) a
schedule showing the Borrower’s tax basis in the Property, (B) the distribution
of economic interests in the Property, and (C) copies of any other loan
documents affecting the Property.

 

(b) Delivery of Reports. All of the reports, statements, and items required
under this Section shall be (i) certified as being true, correct, and accurate
by an authorized person, partner, or officer of the delivering party or, at the
deliverer’s option, audited by a Certified Public Accountant; (ii) satisfactory
to Lender in form and substance; and (iii) delivered within (A) ninety (90) days
after the end of Borrower’s fiscal year for annual reports and (B) fifteen (15)
days after the end of each calendar quarter for quarterly reports. If any

 

17

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

one report, statement, or item is not received by Lender on its due, a late fee
of Five Hundred and No/100 Dollars ($500.00) per month shall be due and payable
by Borrower. If any one report, statement, or item is not received within thirty
(30) days of its due date, Lender may immediately declare an Event of Default
under the Documents. Borrower shall (i) provide Lender with such additional
financial, management, or other information regarding Borrower, or the Property,
as Lender may reasonably request and (ii) upon Lender’s request, deliver all
items required by Section 3.15 in an electronic format (i.e. on computer disks)
or by electronic transmission acceptable to Lender.

 

(c) Inspection of Records. Borrower shall allow Lender or any person designated
by Lender to examine, audit, and make copies of all such books and records and
all supporting data at the place where these items are located at all reasonable
times after reasonable advance notice; provided that no notice shall be required
after any default under the Documents. Borrower shall assist Lender in effecting
such examination. Upon five (5) days’ prior notice, Lender may inspect and make
copies of Borrower’s or any manager or managing member of Borrower’s income tax
returns with respect to the Property for the purpose of verifying any items
referenced in this Section.

 

Section 3.16 Borrower’s Certificates. Within ten (10) days after Lender’s
request, Borrower shall furnish a written certification to Lender and any
Investors (defined below) as to (a) the amount of the Obligations outstanding;
(b) the interest rate, terms of payment, and maturity date of the Note; (c) the
date to which payments have been paid under the Note; (d) whether any offsets or
defenses exist against the Obligations and a detailed description of any listed;
(e) whether all Leases are in full force and effect and have not been modified
(or if modified, setting forth all modifications); (f) the date to which the
Rents have been paid; (g) whether, to the best knowledge of Borrower, any
defaults exist under the Leases and a detailed description of any listed; (h)
the security deposit held by Borrower under each Lease and that such amount is
the amount required under such Lease; (i) whether there are any defaults (or
events which with the passage of time and/or notice would constitute a default)
under the Documents and a detailed description of any listed; (j) whether the
Documents are in full force and effect; and (k) any other matters reasonably
requested by Lender related to the Leases, the Obligations, the Property, or the
Documents. For all non-residential properties and promptly upon Lender’s
request, Borrower shall use its best efforts to deliver a written certification
to Lender and Investors from Tenants specified by Lender that: (a) their Leases
are in full force and effect; (b) there are no defaults (or events which with
the passage of time and/or notice would constitute a default) under their Leases
or a detailed description of any listed; (c) none of the Rents have been paid
more than one month in advance; (d) there are no offsets or defenses against the
Rents or a detailed description of any listed; and (e) any other matters
reasonably requested by Lender related to the Leases; provided, however, that
Borrower shall not have to pay money to a Tenant to obtain such certification,
but it will deliver a landlord’s certification for any certification it cannot
obtain.

 

Section 3.17 Full Performance Required; Survival of Warranties. All
representations and warranties of Borrower in the Loan application or made in
connection with the Loan shall survive the execution and delivery of the
Documents and shall remain continuing warranties, and representations of
Borrower.

 

Section 3.18 Additional Security. No other security now existing or taken later
to secure the Obligations shall be affected by the execution of the Documents
and all additional security shall be held as cumulative. The taking of
additional security, execution of partial releases, or extension of the time of
payment obligations of Borrower shall not diminish the effect and lien of this
Instrument and shall not affect the liability or obligations of any maker or
guarantor. Neither the acceptance of the Documents nor their

 

18

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

enforcement shall prejudice or affect Lender’s right to realize upon or enforce
any other security now or later held by Lender. Lender may enforce the Documents
or any other security in such order and manner as it/either of them may
determine in its/their discretion.

 

Section 3.19 Further Acts. Borrower shall take all necessary actions to (i) keep
valid and effective the lien and rights of Lender under the Documents and (ii)
protect the lawful owner of the Documents. Promptly upon request by Lender, and
at Borrower’s expense, Borrower shall execute additional instruments and take
such actions as Lender reasonably believes are necessary or desirable to (a)
maintain or grant Lender a first-priority, perfected lien on the Property, (b)
correct any error or omission in the Documents, and (c) affect the intent of the
Documents, including filing/recording the Documents, additional mortgages,
financing statements, and other instruments.

 

Section 3.20 Capital Lease. Borrower shall not, without first obtaining Lender’s
written consent in each case, enter into (i) any lease for capital goods and/or
equipment (each, a “Capital Lease”) that covers goods and/or equipment, which,
if purchased, would exceed $200,000.00 in value, or (ii) any Capital Lease that,
when aggregated with all other Capital Leases for the Property, covers goods
and/or equipment, which, if purchased, would exceed $200,000.00 in value.

 

ARTICLE IV - ADDITIONAL ADVANCES; EXPENSES; SUBROGATION

 

Section 4.01 Expenses and Advances. Borrower shall pay all reasonable appraisal,
recording, filing, registration, brokerage, abstract, title insurance (including
premiums), title searches and examinations, surveys and similar data and
assurances with respect to title, U.C.C. search, escrow, attorneys’ (both
in-house staff and retained attorneys), engineers’, environmental engineers’,
environmental testing, and architects’ fees, costs (including travel), expenses,
and disbursements incurred by Borrower or Lender and reasonable fees charged by
Lender in connection with the granting, closing, servicing, and enforcement of
(a) the Loan and Documents or (b) attributable to Borrower as owner of the
Property. The term “Costs” shall mean any of the foregoing incurred in
connection with (a) any default by Borrower under the Documents, (b) the
servicing of the Loan, or (c) the exercise, enforcement, compromise, defense,
litigation, or settlement of any of Lender’s rights or remedies under the
Documents or relating to the Loan or the Obligations. If Borrower fails to pay
any amounts or perform any actions required under the Documents, Lender may (but
shall not be obligated to) advance sums to pay such amounts or perform such
actions. Borrower grants Lender the right to enter upon and take possession of
the Property to prevent or remedy any such failure and the right to take such
actions in Borrower’s name. No advance or performance shall be deemed to have
cured a default by Borrower. All (a) sums advanced by or payable to Lender per
this Section or under applicable Laws, (b) except as expressly provided in the
Documents, payments due under the Documents which are not paid in full when due,
and (c) all Costs, shall: (i) be deemed demand obligations, (ii) bear interest
at the applicable interest rate specified in the Note, which shall be the
Default Rate unless prohibited by Laws, until paid if not paid on demand, (iii)
be part of, together with such interest, the Obligations, and (iv) be secured by
the Documents. Lender, upon making any such advance, shall also be subrogated to
rights of the person receiving such advance.

 

Section 4.02 Subrogation. If any proceeds of the Note were used to extinguish,
extend or renew any indebtedness on the Property, then, to the extent of the
funds so used, (a) Lender shall be subrogated to all rights, claims, liens,
titles and interests existing on the Property held by the holder of such
indebtedness and (b) these rights, claims, liens, titles and interests are not
waived but rather shall (i) continue in full force and

 

19

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

effect in favor of Lender and (ii) are merged with the lien and security
interest created by the Documents as cumulative security for the payment and
performance of the Obligations.

 

ARTICLE V - SALE, TRANSFER, OR ENCUMBRANCE OF THE PROPERTY

 

Section 5.01 Due-on-Sale or Encumbrance. It shall be an Event of Default and, at
the sole option of Lender, Lender may accelerate the Obligations and the entire
Obligations (including the Prepayment Premium) shall become immediately due and
payable, if, without Lender’s prior written consent (which may be withheld for
any or no reason, including the possibility of an ERISA violation or the
proposed transferee’s failure to agree in writing to Lender increasing the
interest payable on the Obligations to any rate, changing any other terms
(including maturity) of the Obligations or Documents, or requiring the payment
of a transfer fee) any of the following shall occur:

 

(a) Borrower shall sell, convey, assign, transfer, dispose of or be divested of
its title to, convey security title to the Property, mortgage, encumber or cause
to be encumbered (except for the imposition of mechanics’ or materialmens’
liens) the Property or any interest therein, in any manner or way, whether
voluntary or involuntary (except only pursuant to the One-Time Transfer
provision set forth in Section 13 of the Note); or

 

(b) in the event of any merger, consolidation, sale, transfer, assignment, or
dissolution involving all or substantially all of the assets of Borrower, or any
managing member of the original Borrower, except only a merger of another
publicly traded entity into Borrower, Eagle Hospitality Properties Trust, Inc.,
a Maryland corporation (“EHPTI”), or EHP Operating Partnership, L.P., a Maryland
limited partnership (“EHPOP”), or a merger of Borrower, EHPTI or EHPOP into
another publicly traded entity, provided, however that the surviving entity (i)
is equal to or larger in net assets and value than Borrower, (ii) has a credit
quality and the experience in managing similar properties equal to or greater
than Borrower in the judgment of Lender, and (iii) assumes all obligations of
Borrower with respect to the Loan pursuant to an assumption agreement in form
and content approved by Lender; or

 

(c) in the event of the assignment, transfer, pledge, voluntary or involuntary
sale, or encumbrance (or any of the foregoing at one time or over any period of
time), except only the transfer of operating partnership units in EHPOP in
connection with the purchase of assets or properties by EHPTI or EHPOP, of:

 

(i) 25% or more of (1) the ownership interests in Borrower existing as of the
date of this Instrument, regardless of the type or form of entity of Borrower,
(2) the voting stock or ownership interest of any corporation or limited
liability company which is, respectively, managing member of Borrower or any
corporation or limited liability company directly or indirectly owning 25% or
more of any such corporation or limited liability company existing as of the
date of this Instrument, (3) the ownership interests of any owner of twenty-five
percent (25%) or more of the beneficial interests of Borrower if Borrower is a
trust existing as of the date of this Instrument; or

 

(ii) any managing member’s interest or general partner’s interest in (1)
Borrower, (2) a partnership or limited liability company which is in Borrower’s
chain of ownership and which is derivatively liable for the obligations of
Borrower, or (3) any general partner or managing member who has the right to
participate directly or indirectly in the control of the management or
operations of Borrower; or

 

20

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

(d) in the event of the conversion of any managing member’s interest in Borrower
to a non-managing member interest; or

 

(e) in the event of any change, removal, or resignation of any managing member
of Borrower; or

 

(f) in the event of any change, removal, addition or resignation of a managing
member (or if no managing member, any member) if Borrower is a limited liability
company; or

 

(g) shall obtain any unsecured debt except for customary and reasonable
short-term trade payables.

 

This provision shall not apply to the following: (i) transfers under any will or
applicable law of descent, (ii) transfers of the Property to any entity that is
directly or indirectly 51% or more owned by EHPTI or EHPOP, (iii) transfers of
any interests in Borrower to any entity that is directly or indirectly wholly
owned by EHPOP, (iv) unsecured, fully subordinated loans (“Affiliate Loans”) to
Borrower from EHPTI or EHPOP (the “Affiliate Loan Lender”) that expressly
provide that the proceeds of the Affiliate Loan are to be used to cover
operating deficits, pay trade payables, make interest payments or make
improvements or repairs to the Property; provided that (x) the Borrower shall
notify Lender in writing within thirty (30) days of the funding of any Affiliate
Loan, and (y) within thirty (30) days of such Affiliate Loan notice, the
Affiliate Loan Lender shall expressly assign to Lender any and all rights such
Affiliate Loan Lender may have in any bankruptcy or similar proceeding involving
the Borrower and agree that it shall not exercise any rights or remedies it
might otherwise have with regard to such Affiliate Loan until such time as the
Loan is pain in full.

 

ARTICLE VI - DEFAULTS AND REMEDIES

 

Section 6.01 Events of Default The following shall be an “Event of Default”:

 

(a) any payment required under any of the Documents is not made when due and
such failure continues for five (5) days after written notice from Lender;
provided, however, that if Lender gives one (1) notice of default within any
twelve (12) month period, Borrower shall have no further right to any notice of
monetary default during that twelve (12) month period;

 

(b) except for defaults listed in the other subsections of this Section 6.01,
any failure to perform or comply for any reason with any other provision
contained in any of the Documents and such failure is not cured within thirty
(30) days of Lender providing written notice thereof (the “Grace Period”);
provided, however, that Lender may extend the Grace Period up to an additional
sixty (60) days (for a total of ninety (90) days from the date of default) if
(i) Borrower immediately commences and diligently pursues the cure of such
default and delivers (within the Grace Period) to Lender a written request for
more time and (ii) Lender determines in good faith that (1) such default cannot
be cured within the Grace Period but can be cured within ninety (90) days after
the default, (2) no lien or security interest created by the Documents will be
impaired prior to completion of such cure, and (3) Lender’s immediate exercise
of any remedies provided

 

21

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

hereunder or by law is not necessary for the protection or preservation of the
Property or Lender’s security interest ;

 

(c) if any representation made (i) in connection with the Loan or Obligations or
(ii) in the Loan application or Documents shall be false or misleading in any
material respect;

 

(d) if any default under Article V occurs;

 

(e) if any Borrower under the Documents or if EHPTI shall (i) become insolvent,
(ii) make a transfer in fraud of creditors, (iii) make an assignment for the
benefit of its creditors, (iv) not be able to pay its debts as such debts become
due, or (v) admit in writing its inability to pay its debts as they become due;

 

(f) if any bankruptcy, reorganization, arrangement, insolvency, or liquidation
proceeding, or any other proceedings for the relief of debtors, is instituted by
or against Borrower, and, if instituted against Borrower, is allowed, consented
to, or not dismissed within the earlier to occur of (i) ninety (90) days after
such institution or (ii) the filing of an order for relief;

 

(g) if any of the events in Sections 6.01 (e) or (f) shall occur with respect to
any (i) managing member of Borrower, (ii) general partner of Borrower, or (iii)
guarantor of payment or performance of any of the Obligations;

 

(h) if the Property shall be taken, attached, or sequestered on execution or
other process of law in any action against Borrower;

 

(i) if any default occurs under the Environmental Indemnity (defined below) and
such default is not cured within any applicable grace period in that document;

 

(j) if Borrower shall fail at any time to obtain, maintain, renew, or keep in
force the insurance policies required by Section 3.06 within ten (10) days after
written notice;

 

(k) if Borrower shall be in default under any other mortgage or security
agreement covering any part of the Property, whether it be superior or junior in
lien to this Instrument;

 

(l) if any claim of priority (except based upon a Permitted Encumbrance) to the
Documents by title, lien, or otherwise shall be upheld by any court of competent
jurisdiction or shall be consented to by Borrower; or

 

(m) (i) the consummation by Borrower of any transaction which would cause (A)
the Loan or any exercise of Lender’s rights under the Documents to constitute a
non-exempt prohibited transaction under ERISA or (B) a violation of a state
statute regulating governmental plans; (ii) the failure of any representation in
Section 3.11 to be true and correct in all respects; or (iii) the failure of
Borrower to provide Lender with the written certifications required by Section
3.11.

 

22

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

It is expressly acknowledged and agreed by Borrower that any Event of Default
under any Document shall constitute an immediate Event of Default under this
Instrument, and Lender shall have no obligation to give and Borrower shall have
no right to receive, any additional notice and/or opportunity to cure said Event
of Default.

 

Section 6.02 Remedies. If an Event of Default occurs, Lender or any person
designated by Lender may (but shall not be obligated to) take any action
(separately, concurrently, cumulatively, and at any time and in any order)
permitted under any Laws, without notice, demand, presentment, or protest (all
of which are hereby waived), to protect and enforce Lender’s rights under the
Documents or Laws including the following actions:

 

(a) accelerate and declare the entire unpaid Obligations immediately due and
payable, except for defaults under Section 6.01 (f), (g), or (h) which shall
automatically make the Obligations immediately due and payable;

 

(b) judicially or otherwise, (i) completely foreclose this Instrument or (ii)
partially foreclose this Instrument for any portion of the Obligations due and
the lien and security interest created by this Instrument shall continue
unimpaired and without loss of priority as to the remaining Obligations not yet
due;

 

(c) sell for cash or upon credit the Property and all right, title and interest
of Borrower therein and rights of redemption thereof, pursuant to power of sale;

 

(d) recover judgment on the Note either before, during or after any proceedings
for the enforcement of the Documents and without any requirement of any action
being taken to (i) realize on the Property or (ii) otherwise enforce the
Documents;

 

(e) seek specific performance of any provisions in the Documents;

 

(f) apply for the appointment of a receiver, custodian, trustee, liquidator, or
conservator of the Property without (i) notice to any person, (ii) regard for
(A) the adequacy of the security for the Obligations or (B) the solvency of
Borrower or any person liable for the payment of the Obligations; and Borrower
and any person so liable waives or shall be deemed to have waived the foregoing
and any other objections to the fullest extent permitted by Laws and consents or
shall be deemed to have consented to such appointment;

 

(g) with or without entering upon the Property, (i) exclude Borrower and any
person from the Property without liability for trespass, damages, or otherwise,
(ii) take possession of, and Borrower shall surrender on demand, all books,
records, and accounts relating to the Property, (iii) give notice to Tenants or
any person, make demand for, collect, receive, sue for, and recover in its own
name all Rents and cash collateral derived from the Property; (iv) use, operate,
manage, preserve, control, and otherwise deal with every aspect of the Property
including (A) conducting its business, (B) insuring it, (C) making all repairs,
renewals, replacements, alterations, additions, and improvements to or on it,
(D) completing the construction of any Improvements in manner and form as Lender
deems advisable, and (E) executing, modifying, enforcing, and terminating new
and existing Leases on such terms as Lender deems advisable and evicting any
Tenants in default; (v) apply the receipts from the Property to payment of the
Obligations, in any order or priority determined by Lender, after first
deducting all Costs, expenses, and liabilities incurred by Lender in

 

23

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

connection with the foregoing operations and all amounts needed to pay the
Impositions and other expenses of the Property, as well as just and reasonable
compensation for the services of Lender and its attorneys, agents, and
employees; and/or (vi) in every case in connection with the foregoing, exercise
all rights and powers of Borrower or Lender with respect to the Property, either
in Borrower’s name or otherwise;

 

(h) release any portion of the Property for such consideration, if any, as
Lender may require without, as to the remainder of the Property, impairing or
affecting the lien or priority of this Instrument or improving the position of
any subordinate lienholder with respect thereto, except to the extent that the
Obligations shall have been actually reduced, and Lender may accept by
assignment, pledge, or otherwise any other property in place thereof as Lender
may require without being accountable for so doing to any other lienholder;

 

(i) apply any Deposits to the following items in any order and in Lender’s sole
discretion: (A) the Obligations, (B) Costs, (C) advances made by Lender under
the Documents, and/or (D) Impositions;

 

(j) take all actions permitted under the U.C.C. of the Property State including
(i) the right to take possession of all tangible and intangible personal
property now or hereafter included within the Property (“Personal Property”) and
take such actions as Lender deems advisable for the care, protection and
preservation of the Personal Property and (ii) request Borrower at its expense
to assemble the Personal Property and make it available to Lender at a
convenient place acceptable to Lender. Any notice of sale, disposition or other
intended action by Lender with respect to the Personal Property sent to Borrower
at least five (5) days prior to such action shall constitute commercially
reasonable notice to Borrower; or

 

(k) take any other action permitted under any Laws.

 

If Lender exercises any of its rights under Section 6.02(g), Lender shall not
(a) be deemed to have entered upon or taken possession of the Property except
upon the exercise of its option to do so, evidenced by its demand and overt act
for such purpose; (b) be deemed a beneficiary or mortgagee in possession by
reason of such entry or taking possession; nor (c) be liable (i) to account for
any action taken pursuant to such exercise other than for Rents actually
received by Lender, (ii) for any loss sustained by Borrower resulting from any
failure to lease the Property, or (iii) any other act or omission of Lender
except for losses caused by Lender’s willful misconduct or gross negligence.
Borrower hereby consents to, ratifies, and confirms the exercise by Lender of
its rights under this Instrument and hereby appoints Lender, upon the occurrence
of any Event of Default, or any event or failure that with notice, or the
passage of time, or both, could constitute an Event of Default under any
Document, as its attorney-in-fact, which appointment shall be deemed to be
coupled with an interest and irrevocable, for such purposes.

 

Section 6.03 Expenses. All Costs, expenses, or other amounts paid or incurred by
Lender in the exercise of its rights under the Documents, together with interest
thereon at the applicable interest rate specified in the Note, which shall be
the Default Rate unless prohibited by Laws, shall be (a) part of the
Obligations, (b) secured by this Instrument, and (c) allowed and included as
part of the Obligations in any foreclosure, decree for sale, or other judgment
or decree enforcing Lender’s rights under the Documents.

 

Section 6.04 Rights Pertaining to Sales. To the extent permitted under (and in
accordance with) any Laws, the following provisions shall, as Lender may
determine in its sole discretion, apply to any sales of the Property under
Article VI, whether by judicial proceeding, judgment, decree, power of sale,
foreclosure or otherwise: (a) Lender may conduct multiple sales of any part of
the Property in separate tracts or in its

 

24

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

entirety and Borrower waives any right to require otherwise; (b) any sale may be
postponed or adjourned by public announcement at the time and place appointed
for such sale or for such postponed or adjourned sale without further notice;
and (c) Lender may acquire the Property and, in lieu of paying cash, may pay by
crediting against the Obligations the amount of its bid, after deducting
therefrom any sums which Lender is authorized to deduct under the provisions of
the Documents.

 

Section 6.05 Applications of Proceeds. Any proceeds received from any sale or
disposition under Article VI or otherwise, together with any other sums held by
Lender, shall, except as expressly provided to the contrary, be applied in the
order determined by Lender to: (a) payment of all Costs and expenses of any
enforcement action or foreclosure sale, including interest thereon at the
applicable interest rate specified in the Note, which shall be the Default Rate
unless prohibited by Laws, (b) all taxes, Assessments, and other charges unless
the Property was sold subject to these items; (c) payment of the Obligations in
such order as Lender may elect; (d) payment of any other sums secured or
required to be paid by Borrower; and (e) payment of the surplus, if any, to any
person lawfully entitled to receive it. Borrower and Lender intend and agree
that during any period of time between any foreclosure judgment that may be
obtained and the actual foreclosure sale that the foreclosure judgment will not
extinguish the Documents or any rights contained therein including the
obligation of Borrower to pay all Costs and to pay interest at the applicable
interest rate specified in the Note, which shall be the Default Rate unless
prohibited by Laws.

 

Section 6.06 Additional Provisions as to Remedies. No failure, refusal, waiver,
or delay by Lender to exercise any rights under the Documents upon any default
or Event of Default shall impair Lender’s rights or be construed as a waiver of,
or acquiescence to, such or any subsequent default or Event of Default. No
recovery of any judgment by Lender and no levy of an execution upon the Property
or any other property of Borrower shall affect the lien and security interest
created by this Instrument and such liens, rights, powers, and remedies shall
continue unimpaired as before. Lender may resort to any security given by this
Instrument or any other security now given or hereafter existing to secure the
Obligations, in whole or in part, in such portions and in such order as Lender
may deem advisable, and no such action shall be construed as a waiver of any of
the liens, rights, or benefits granted hereunder. Acceptance of any payment
after any Event of Default shall not be deemed a waiver or a cure of such Event
of Default and such acceptance shall be deemed an acceptance on account only. If
Lender has started enforcement of any right by foreclosure, sale, entry, or
otherwise and such proceeding shall be discontinued, abandoned, or determined
adversely for any reason, then Borrower and Lender shall be restored to their
former positions and rights under the Documents with respect to the Property,
subject to the lien and security interest hereof.

 

Section 6.07 Waiver of Rights and Defenses. To the fullest extent not prohibited
under Laws, Borrower (a) will not at any time insist on, plead, claim, or take
the benefit of any statute or rule of law now or later enacted providing for any
stay, extension, moratorium, or any statute of limitations; (b) for itself, its
successors and assigns, and for any person ever claiming an interest in the
Property (other than Lender), waives and releases all rights of redemption,
reinstatement, notice of intention to mature or declare due the whole of the
Obligations, all rights to a marshaling of the assets of Borrower, including the
Property, or to a sale in inverse order of alienation, in the event of
foreclosure of the liens and security interests created under the Documents; (c)
shall not be relieved of its obligation to pay the Obligations as required in
the Documents nor shall the lien or priority of the Documents be impaired by any
agreement renewing, extending, or modifying the time of payment or the
provisions of the Documents (including a modification of any interest rate),
unless expressly released, discharged, or modified by such agreement. Regardless
of consideration and without any notice to or consent by the holder of any
subordinate lien, security interest, encumbrance, right, title, or interest in
or to the Property, Lender may (a) release any person liable for

 

25

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

payment of the Obligations or any portion thereof or any part of the security
held for the Obligations or (b) modify any of the provisions of the Documents
without impairing or affecting the Documents or the lien, security interest, or
the priority of the modified Documents as security for the Obligations over any
such subordinate lien, security interest, encumbrance, right, title, or
interest.

 

ARTICLE VII - SECURITY AGREEMENT

 

Section 7.01 Security Agreement. This Instrument constitutes both a real
property mortgage and a “security agreement” within the meaning of the U.C.C.
The Property includes real and personal property and all tangible and intangible
rights and interest of Borrower in the Property. Borrower grants to Lender, as
security for the Obligations, a security interest in the Personal Property to
the fullest extent that the same may be subject to the U.C.C. Borrower
authorizes Lender to file any financing or continuation statements and
amendments thereto relating to the Personal Property without the signature of
Borrower if permitted by Laws.

 

ARTICLE VIII - LIMITATION ON PERSONAL LIABILITY AND INDEMNITIES

 

Section 8.01 Limited Recourse Liability. The provisions of Paragraph 9 and
Paragraph 10 of the Note are incorporated into this Instrument as if such
provisions were set forth in their entirety in this Instrument.

 

Section 8.02 General Indemnity. Borrower agrees that while Lender has no
liability to any person in tort or otherwise as lender and that Lender is not an
owner or operator of the Property, Borrower shall, at its sole expense, protect,
defend, release, indemnify and hold harmless (“indemnify”) the Indemnified
Parties (defined below) from any Losses (defined below) imposed on, incurred by,
or asserted against the Indemnified Parties, directly or indirectly, arising out
of or in connection with the Property, Loan, or Documents, including Losses;
provided, however, that the foregoing indemnities shall not apply to any Losses
caused by the gross negligence or willful misconduct of the Indemnified Parties.
The term “Losses” shall mean any claims, suits, liabilities (including strict
liabilities), actions, proceedings, obligations, debts, damages, losses, Costs,
expenses, fines, penalties, charges, fees, judgments, awards, and amounts paid
in settlement of whatever kind including attorneys’ fees (both in-house staff
and retained attorneys) and all other costs of defense. The term “Indemnified
Parties” shall mean (a) Lender, (b) any prior owner or holder of the Note, (c)
any existing or prior servicer of the Loan, (d) the officers, directors,
shareholders, partners, members, employees and trustees of any of the foregoing,
and (e) the heirs, legal representatives, successors and assigns of each of the
foregoing.

 

Section 8.03 Transaction Taxes Indemnity. Borrower shall, at its sole expense,
indemnify the Indemnified Parties from all Losses imposed upon, incurred by, or
asserted against the Indemnified Parties or the Documents relating to
Transaction Taxes.

 

Section 8.04 ERISA Indemnity. Borrower shall, at its sole expense, indemnify the
Indemnified Parties against all Losses imposed upon, incurred by, or asserted
against the Indemnified Parties (a) as a result of a Violation, (b) in the
investigation, defense, and settlement of a Violation, (c) as a result of a
breach of the representations in Section 3.11 or default thereunder, (d) in
correcting any prohibited transaction or the sale

 

26

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

of a prohibited loan, and (e) in obtaining any individual prohibited transaction
exemption under ERISA that may be required, in Lender’s sole discretion.

 

Section 8.05 Environmental Indemnity. Borrower and other persons, if any, have
executed and delivered the Environmental Indemnity Agreement dated the date
hereof to Lender (“Environmental Indemnity”).

 

Section 8.06 Duty to Defend, Costs and Expenses. Upon request, whether
Borrower’s obligation to indemnify Lender arises under Article VIII or in the
Documents, Borrower shall defend the Indemnified Parties (in Borrower’s or the
Indemnified Parties’ names) by attorneys and other professionals approved by the
Indemnified Parties. Notwithstanding the foregoing, the Indemnified Parties may,
in their sole discretion, engage their own attorneys and professionals to defend
or assist them and, if the attorneys selected by Borrower are not defending the
claim(s) with all appropriate diligence and strategy, as reasonably determined
by the Indemnified Parties, then the Indemnified Parties’ attorneys shall
control the resolution of any claims or proceedings. Upon demand, Borrower shall
pay or, in the sole discretion of the Indemnified Parties, reimburse and/or
indemnify the Indemnified Parties for all Costs imposed on, incurred by, or
asserted against the Indemnified Parties by reason of any items set forth in
this Article VIII and/or the enforcement or preservation of the Indemnified
Parties’ rights under the Documents. Any amount payable to the Indemnified
Parties under this Section shall (a) be deemed a demand obligation, (b) be part
of the Obligations, (c) bear interest at the applicable interest rate specified
in the Note, which shall be the Default Rate unless prohibited by Laws, until
paid if not paid on demand, and (d) be secured by this Instrument.

 

Section 8.07 Recourse Obligation and Survival. Notwithstanding anything to the
contrary in the Documents and in addition to the recourse obligations in the
Note, the obligations of Borrower under Sections 8.03, 8.04, 8.05, and 8.06
shall be a full recourse obligation of Borrower, shall not be subject to any
limitation on personal liability in the Documents, and shall survive (a)
repayment of the Obligations, (b) any termination, satisfaction, assignment or
foreclosure of this Instrument, (c) the acceptance by Lender (or any nominee) of
a deed in lieu of foreclosure, (d) a plan of reorganization filed under the
Bankruptcy Code, or (e) the exercise by the Lender of any rights in the
Documents. Borrower’s obligations under Article VIII shall not be affected by
the absence or unavailability of insurance covering the same or by the failure
or refusal by any insurance carrier to perform any obligation under any
applicable insurance policy.

 

ARTICLE IX - ADDITIONAL PROVISIONS

 

Section 9.01 Usury Savings Clause. All agreements in the Documents are expressly
limited so that in no event whatsoever shall the amount paid or agreed to be
paid under the Documents for the use, forbearance, or detention of money exceed
the highest lawful rate permitted by Laws. If, at the time of performance,
fulfillment of any provision of the Documents shall involve transcending the
limit of validity prescribed by Laws, then, ipso facto, the obligation to be
fulfilled shall be reduced to the limit of such validity. If Lender shall ever
receive as interest an amount which would exceed the highest lawful rate, the
receipt of such excess shall be deemed a mistake and (a) shall be canceled
automatically or (b) if paid, such excess shall be (i) credited against the
principal amount of the Obligations to the extent permitted by Laws or (ii)
rebated to Borrower if it cannot be so credited under Laws. Furthermore, all
sums paid or agreed to be paid under the Documents for the use, forbearance, or
detention of money shall to the extent permitted by Laws be amortized, prorated,
allocated, and spread throughout the full stated term of the Note until payment
in full so that the rate or amount of interest on account of the Obligations
does not exceed the maximum lawful rate of

 

27

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

interest from time to time in effect and applicable to the Obligations for so
long as the Obligations are outstanding.

 

Section 9.02 Notices Any notice, request, demand, consent, approval, direction,
agreement, or other communication (any “notice”) required or permitted under the
Documents shall be in writing and shall be validly given if sent by a
nationally-recognized courier that obtains receipts, delivered personally by a
courier that obtains receipts, or mailed by United States certified mail (with
return receipt requested and postage prepaid) addressed to the applicable person
as follows, or by facsimile followed by a confirmation delivered in the manner
provided above:

 

If to Borrower:

 

RiverCenter Landmark TRS, Inc.

c/o Eagle Hospitality Properties Trust, Inc.

100 E. RiverCenter Boulevard, Suite 480

Covington, Kentucky 41011

Attention: President and CEO

 

If to Lender:

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

Prudential Asset Resources

2200 Ross Avenue

Suite 4900-E

Dallas, Texas 75201

Attention: Asset Management Department

Reference Loan No. 6-105-784

 

With a copy of notices sent to Lender to:

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

Prudential Asset Resources

2200 Ross Avenue

Suite 4900-E

Dallas, Texas 75201

Attention: Legal Department

Reference Loan No. 6-105-784

 

Each notice shall be effective upon being so sent, delivered, or mailed, but the
time period for response or action shall run from the date of receipt as shown
on the delivery receipt. Refusal to accept delivery or the inability to deliver
because of a changed address for which no notice was given shall be deemed
receipt. Any party may periodically change its address for notice and specify up
to two (2) additional addresses for copies by giving the other party at least
ten (10) days’ prior notice.

 

Section 9.03 Sole Discretion of Lender. Except as otherwise expressly stated,
whenever Lender’s judgment, consent, or approval is required or Lender shall
have an option or election under the Documents,

 

28

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

such judgment, the decision as to whether or not to consent to or approve the
same, or the exercise of such option or election shall be in the sole and
absolute discretion of Lender.

 

Section 9.04 Applicable Law and Submission to Jurisdiction. This Instrument
shall be governed by and construed in accordance with the laws of the Property
State and the applicable laws of the United States of America. Without limiting
Lender’s right to bring any action or proceeding against Borrower or the
Property relating to the Obligations (an “Action”) in the courts of other
jurisdictions, Borrower irrevocably (a) submits to the jurisdiction of any state
or federal court in the Property State, (b) agrees that any Action may be heard
and determined in such court, and (c) waives, to the fullest extent permitted by
Laws, the defense of an inconvenient forum to the maintenance of any Action in
such jurisdiction.

 

Section 9.05 Construction of Provisions. The following rules of construction
shall apply for all purposes of this Instrument unless the context otherwise
requires: (a) all references to numbered Articles or Sections or to lettered
Exhibits are references to the Articles and Sections hereof and the Exhibits
annexed to this Instrument and such Exhibits are incorporated into this
Instrument as if fully set forth in the body of the Instrument; (b) all Article,
Section, and Exhibit captions are used for convenience and reference only and in
no way define, limit, or in any way affect this Instrument; (c) words of
masculine, feminine, or neuter gender shall mean and include the correlative
words of the other genders, and words importing the singular number shall mean
and include the plural number, and vice versa; (d) no inference in favor of or
against any party shall be drawn from the fact that such party has drafted any
portion of this Instrument; (e) all obligations of Borrower hereunder shall be
performed and satisfied by or on behalf of Borrower at Borrower’s sole expense;
(f) the terms “include,” “including,” and similar terms shall be construed as if
followed by the phrase “without being limited to”; (g) the terms “Property”,
“Land”, “Improvements”, and “Personal Property” shall be construed as if
followed by the phrase “or any part thereof”; (h) the term “Obligations” shall
be construed as if followed by the phrase “or any other sums secured hereby, or
any part thereof”; (i) the term “person” shall include natural persons, firms,
partnerships, corporations, governmental authorities or agencies, and any other
public or private legal entities; (j) the term “provisions,” when used with
respect hereto or to any other document or instrument, shall be construed as if
preceded by the phrase “terms, covenants, agreements, requirements, and/or
conditions”; (k) the term “lease” shall mean “tenancy, subtenancy, lease,
sublease, or rental agreement,” the term “lessor” shall mean “landlord,
sublandlord, lessor, and sublessor,” and the term “Tenants” or “lessee” shall
mean “tenant, subtenant, lessee, and sublessee”; (l) the term “owned” shall mean
“now owned or later acquired”; (m) the terms “any” and “all” shall mean “any or
all”; and (n) the term “on demand” or “upon demand” shall mean “within five (5)
business days after written notice”.

 

Section 9.06 Transfer of Loan. Lender may, at any time, (i) sell, transfer or
assign the Documents and any servicing rights with respect thereto or (ii) grant
participations therein or issue mortgage pass-through certificates or other
securities evidencing a beneficial interest in a rated or unrated public
offering or private placement (collectively, the “Securities”). Lender may
forward to any purchaser, transferee, assignee, servicer, participant, or
investor in such Securities (collectively, “Investors”), to any Rating Agency
(defined below) rating such Securities and to any prospective Investor, all
documents and information which Lender now has or may later acquire relating to
the Obligations, Borrower, any guarantor, any indemnitor(s), the Leases, and the
Property, whether furnished by Borrower, any guarantor, any indemnitor(s) or
otherwise, as Lender determines advisable. Borrower, any guarantor and any
indemnitor agree to cooperate with Lender in connection with any transfer made
or any Securities created pursuant to this Section including the delivery of an
estoppel certificate in accordance with Section 3.16 and such other documents as
may be reasonably requested by Lender. Borrower shall also furnish any

 

29

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

consent of Borrower, any guarantor and any indemnitor in order to permit Lender
to furnish such Investors or such prospective Investors or such Rating Agency
with any and all information concerning the Property, the Leases, the financial
condition of Borrower, any Guarantor and any indemnitor, as may be reasonably
requested by Lender, any Investor, any prospective Investor or any Rating Agency
and which may be complied with without undue expense. “Rating Agency” shall mean
any one ore more credit rating agencies approved by Lender.

 

Section 9.07 Miscellaneous. If any provision of the Documents shall be held to
be invalid, illegal, or unenforceable in any respect, this shall not affect any
other provisions of the Documents and such provision shall be limited and
construed as if it were not in the Documents. If title to the Property becomes
vested in any person other than Borrower, Lender may, without notice to
Borrower, deal with such person regarding the Documents or the Obligations in
the same manner as with Borrower without in any way vitiating or discharging
Borrower’s liability under the Documents or being deemed to have consented to
the vesting. If both the lessor’s and lessee’s interest under any Lease ever
becomes vested in any one person, this Instrument and the lien and security
interest created hereby shall not be destroyed or terminated by the application
of the doctrine of merger and Lender shall continue to have and enjoy all its
rights and privileges as to each separate estate. Upon foreclosure of this
Instrument, none of the Leases shall be destroyed or terminated as a result of
such foreclosure, by application of the doctrine of merger or as a matter of
law, unless Lender takes all actions required by law to terminate the Leases as
a result of foreclosure. All of Borrower’s covenants and agreements under the
Documents shall run with the land and time is of the essence. Borrower hereby
appoints Lender, upon the occurrence of any Event of Default, or any event or
failure that with notice, or the passage of time, or both, could constitute an
Event of Default under any Document, as its attorney-in-fact, which appointment
is irrevocable and shall be deemed to be coupled with an interest, with respect
to the execution, acknowledgment, delivery, filing or recording for and in the
name of Borrower of any of the documents listed in Sections 3.04, 3.19, 4.01 and
6.02. The Documents cannot be amended, terminated, or discharged except in a
writing signed by the party against whom enforcement is sought. No waiver,
release, or other forbearance by Lender will be effective unless it is in a
writing signed by Lender and then only to the extent expressly stated. The
provisions of the Documents shall be binding upon Borrower and its heirs,
devisees, representatives, successors, and assigns including successors in
interest to the Property and inure to the benefit of Lender and its heirs,
successors, substitutes, and assigns. Where two or more persons have executed
the Documents, the obligations of such persons shall be joint and several,
except to the extent the context clearly indicates otherwise. The Documents may
be executed in any number of counterparts with the same effect as if all parties
had executed the same document. All such counterparts shall be construed
together and shall constitute one instrument, but in making proof hereof it
shall only be necessary to produce one such counterpart. Upon receipt of an
affidavit of an officer of Lender as to the loss, theft, destruction or
mutilation of any Document which is not of public record, and, in the case of
any mutilation, upon surrender and cancellation of the Document, Borrower will
issue, in lieu thereof, a replacement Document, dated the date of the lost,
stolen, destroyed or mutilated Document containing the same provisions. Any
reviews, inspections, reports, approvals or similar items conducted, made or
produced by or on behalf of Lender with respect to Borrower, the Property or the
Loan are for loan underwriting and servicing purposes only, and shall not
constitute an acknowledgment, representation or warranty of the accuracy
thereof, or an assumption of liability with respect to Borrower, Borrower’s
contractors, architects, engineers, employees, agents or invitees, present or
future tenants, occupants or owners of the Property, or any other party.

 

Section 9.08 Entire Agreement. Except as provided in Section 3.17, (a) the
Documents constitute the entire understanding and agreement between Borrower and
Lender with respect to the Loan and supersede

 

30

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

all prior written or oral understandings and agreements with respect to the Loan
including the Loan application and Loan commitment and (b) Borrower is not
relying on any representations or warranties of Lender except as expressly set
forth in the Documents.

 

Section 9.09 WAIVER OF TRIAL BY JURY. BORROWER WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM FILED BY EITHER PARTY, WHETHER IN CONTRACT, TORT OR OTHERWISE,
RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE DOCUMENTS, OR ANY ALLEGED ACTS
OR OMISSIONS OF LENDER IN CONNECTION THEREWITH.

 

ARTICLE X – OPERATIONS LEASE PROVISIONS

 

Borrower hereby covenants, represents and warrants to Lender with respect to the
Operations Lease as follows:

 

(a) There is and has been no default in the performance of the Operations Lease
by Borrower, nor has any event occurred or condition arisen to the best
knowledge of Borrower which, with the passage of time, or the giving of notice,
or both, would constitute a default under or a breach of the Operations Lease by
the Borrower.

 

(b) All rents, additional rents, percentage rents and all other charges due and
payable under the Operations Lease have been fully paid to the extent same were
payable prior to the date hereof.

 

(c) Except as otherwise previously disclosed in writing by Borrower to Lender,
the Operations Lease covers one hundred percent (100%) of the leasehold interest
in and to the Property demised thereby, and Borrower is the owner of the entire
tenant’s interest in, to and under the Operations Lease and has the right and
authority under such Operations Lease to execute this Instrument and to encumber
Borrower’s interest therein.

 

(d) Borrower shall, at its sole cost and expense, promptly and timely perform
and observe all the terms, covenants and conditions required to be performed and
observed by Borrower as tenant under the Operations Lease (including, but not
limited to, the payment of all rent, additional rent, percentage rent and other
charges required to be paid under the Operations Lease). Any default by Borrower
under the Operations Lease shall constitute a default by Borrower under this
Investment.

 

(e) If Borrower shall violate any of the covenants specified in (d) above,
Borrower grants to Lender the right (but not the obligation), without notice to
Borrower, to take any action as may be necessary to prevent or cure any default
of Borrower under the Operations Lease, if necessary to protect Lender’s
interest hereunder, and Lender shall have the right to enter all or any portion
of the Property at such times and in such manner as Lender deems necessary, in
order to prevent or to cure any such default.

 

(f) The curing by Lender of any default by Borrower under the Operations Lease
shall not remove or waive, as between Borrower and Lender, the default which
occurred hereunder by virtue of the default by Borrower under such Operations
Lease. All sums expended by Lender in order to cure any such default shall be
paid by Borrower to Lender, upon demand, with interest thereon at the Default
Rate unless prohibited by Laws. All such indebtedness shall be deemed to be
secured by this Instrument. No action or

 

31

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

payment taken or made by Lender to prevent or cure a default by Borrower under
the Operations Lease shall waive or cure the corresponding default by Borrower
under this Instrument.

 

(g) Borrower shall notify Lender promptly in writing of (i) the occurrence of
any material default by the landlord under the Operations Lease or the
occurrence of any event which, with the passage of time or service of notice, or
both, would constitute a material default by the landlord under the Operations
Lease, and (ii) the receipt by Borrower of any notice (written or otherwise)
from the landlord under the Operations Lease noting or claiming the occurrence
of any default by Borrower under the Operations Lease or the occurrence of any
event which, with the passage of time or service of notice, or both, would
constitute a default by Borrower under the Operations Lease. Borrower shall
deliver to Lender a copy of any such written notice of default.

 

(h) Promptly upon demand by Lender from time to time, Borrower shall use
reasonable efforts (other than payment to the landlord) to obtain from the
landlord under the Operations Lease and furnish to Lender the estoppel
certificate of such landlord stating the date through which rent has been paid
and whether or not there are any defaults under the Operations Lease and
specifying the nature of such claimed defaults, if any.

 

(i) Borrower shall promptly notify Lender, in writing, of any request made by
either party to the Operations Lease for arbitration or appraisal proceedings
pursuant to the Operations Lease, and of the institution of any arbitration or
appraisal proceedings, as well as of all proceedings thereunder, and shall
promptly deliver to Lender a copy of the determination of the arbitrators or
appraisers in each such arbitration or appraisal proceeding. Lender shall have
the right (but not the obligation), following the delivery of written notice of
Borrower, to participate in the appointment of any arbitrator or appraiser to be
appointed by Borrower and to participate in such arbitration or appraisal
proceedings in association with Borrower or on its own behalf as an interested
party. Borrower shall promptly notify Lender, in writing, of the institution of
any legal proceedings involving obligations under the Operations Lease. Lender
may intervene in any such legal proceedings and be made a party to them.
Borrower shall promptly provide Lender with a copy of any decisions rendered in
connection with such proceedings.

 

(j) Borrower shall promptly execute, acknowledge and deliver to Lender such
instruments as may reasonably be required to permit Lender to cure any default
under the Operations Lease or permit Lender to take such other action required
to enable Lender to cure or remedy the matter in default and preserve the
security interest of Lender under this Instrument with respect to the Operations
Lease. Borrower hereby irrevocably appoints Lender as its true and lawful
attorney-in-fact to do, in its name or otherwise, any and all acts and to
execute any and all documents which are necessary to preserve any rights of
Borrower under or with respect to the Operations Lease, including, without
limitation, the right to effectuate any extension or renewal of the Operations
Lease, or to preserve any rights of Borrower whatsoever in respect of any part
of the Operations Lease (and the above powers granted to Lender are coupled with
an interest and shall be irrevocable).

 

(k) Borrower shall not, without Lender’s prior written consent, surrender,
terminate, forfeit, or suffer or permit the surrender, termination or forfeiture
of, or change, modify or amend, the Operations Lease. Consent to one amendment,
change, agreement or modification shall not be deemed to be a waiver of the
right to require consent to other, future or successive amendments, changes,
agreements or modifications.

 

(l) Any acquisition of the landlord’s interest in the Operations Lease by
Borrower or any affiliate of Borrower shall be accomplished by Borrower in such
a manner so as to avoid a merger of the interests of

 

32

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

the landlord and tenant in the Operations Lease. In the event both the
landlord’s and tenant’s estate under the Operations Lease or any portion thereof
which constitutes a part of the Property, shall at any time become vested in one
owner, this Instrument and the lien created hereby shall not be destroyed or
terminated by application of the doctrine of merger unless Lender so elects as
evidenced by recording a written declaration so stating and, unless and until
Lender so elects, Lender shall continue to have and enjoy all of the rights and
privileges of Lender and mortgagee as to the separate estates. In addition, upon
the foreclosure of the lien created by this Instrument on the Property pursuant
to the provisions hereof, any leases or subleases then existing and affecting
all or any portion of the Property shall not be destroyed or terminated by
application of the law of merger or as a matter of law or as a result of such
foreclosure unless Lender or any purchaser at such foreclosure shall so elect.
No act by or on behalf of Lender or any such purchaser shall constitute a
termination of any lease or sublease unless Lender or such purchaser shall give
written notice thereof to such tenant or subtenant. If Borrower shall acquire
fee title to the Land subject to the Operations Lease, this Instrument shall
automatically be a lien on the fee title.

 

(m) Notwithstanding anything to the contrary herein contained with respect to
the Operations Lease:

 

(i) The lien of this Instrument attaches to all of Borrower’s rights and
remedies at any time arising under or pursuant to subsection 365(h) of the
Bankruptcy Code, including, without limitation, all of Borrower’s rights to
remain in possession of the Property.

 

(ii) Borrower shall not, without Lender’s written consent, elect to treat the
Operations Lease as terminated under subsection 365(h)(1) of the Bankruptcy
Code. Any such election made without Lender’s prior written consent shall be
void.

 

(iii) As security for the Obligations, Borrower hereby unconditionally assigns,
transfers and sets over to Lender all of Borrower’s claims and rights to the
payment of damages arising from any rejection by any landlord of the Operations
Lease under the Bankruptcy Code. Lender and Borrower shall proceed jointly or in
the name of Borrower in respect of any claim, suit, action or proceeding
relating to the rejection of the Operations Lease, including, without
limitation, the right to file and prosecute any proofs of claim, complaints,
motions, applications, notices and other documents in any case in respect of
such landlord under the Bankruptcy Code. This assignment constitutes a present,
irrevocable and unconditional assignment of the foregoing claims, rights and
remedies, and shall continue in effect until all of the Obligations secured by
this Instrument shall have been satisfied and discharged in full. Any amounts
received by Lender or Borrower as damages arising out of the rejection of the
Operations Lease as aforesaid shall be applied first to all costs and expenses
of Lender (including, without limitation, attorneys’ fees and costs) incurred in
connection with the exercise of any of its rights or remedies under this Article
XI and then in accordance with the other applicable provisions of this
Instrument.

 

(iv) If, pursuant to subsection 365(h)(2) of the Bankruptcy Code, Borrower seeks
to offset, against the rent reserved in the Operations Lease, the amount of any
damages caused by the nonperformance by the landlord thereunder of any of such
landlord’s obligations under the Operations Lease after the rejection by the
landlord under the Operations Lease under the Bankruptcy Code, Borrower shall,
prior to effecting such offset, notify Lender in writing of its intent so to do,
setting forth the amounts proposed to be so offset, and, in the event Lender
objects, Borrower shall not effect any offset of the amounts so objected to by
Lender.

 

33

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

(v) If any action, proceeding, motion or notice shall be commenced or filed in
respect of any landlord or the Land demised by the Operations Lease or any
portion thereof in connection with any case under the Bankruptcy Code, Lender
and Borrower shall cooperatively conduct and control any such litigation with
counsel agreed upon between Borrower and Lender in connection therewith.
Borrower shall, upon demand, pay to Lender all costs and expenses (including
reasonable attorneys’ fees and costs) paid or incurred by Lender in connection
with the cooperative prosecution or conduct of any such proceedings. All such
costs and expenses shall be secured by the lien of this Instrument. Lender shall
be deemed a party to the Operations Lease (but shall not have any obligations
thereunder) for purposes of Section 363 and 365 of the Bankruptcy Code, and
shall have standing to appear and act as a party in interest in relation to any
matter arising out of or related to the Operations Lease or the Property.

 

(vi) Borrower shall promptly, after obtaining knowledge thereof, notify Lender
orally of any filing by or against landlord of a petition under the Bankruptcy
Code. Borrower shall thereafter promptly give written notice of such filing to
Lender, setting forth any information available to Borrower as to the date of
such filing, the court in which such petition was filed, and the relief sought
therein. Borrower shall promptly deliver to Lender, following its receipt
thereof, any and all notices, summonses, pleadings, applications and other
documents received by Borrower in connection with any such petition and any
proceedings relating thereto.

 

(n) To the extent permitted by law, the price payable by Borrower or any other
party in the exercise of the right of redemption, if any, from any sale under or
decree of foreclosure of this Instrument shall include all rents and other
amounts paid and other sums advanced by Lender on behalf of Borrower as the
tenant under the Operations Lease.

 

(o) Borrower hereby grants and assigns to Lender a security interest in all
prepaid rent and security deposits and all other security which the landlord
under the Operations Lease may hold now or later for the performance of
Borrower’s obligations as the tenant under the Operations Lease.

 

(p) Borrower shall not, without Lender’s written consent, fail to exercise any
option or right to renew or extend the term of the Operations Lease at least six
(6) months prior to the date of termination of any such option or right, shall
give immediate written notice thereof to Lender, and shall execute, acknowledge,
deliver and record any document requested by Lender to evidence the lien of this
Instrument on such extended or renewed lease term; provided, however, that
Borrower shall not be required to exercise any particular such option or right
to renew or extend to the extent Borrower shall have received the prior written
consent of Lender (which consent may be withheld by Lender in its sole and
absolute discretion) allowing Borrower to forego exercising such option or right
to renew or extend. If Borrower shall fail to exercise any such option or right
as aforesaid, Lender may exercise the option or right as Borrower’s agent and
attorney-in-fact pursuant to (j), or in Lender’s own name or in the name of and
on behalf of a nominee of Lender, as Lender may determine in the exercise of its
sole and absolute discretion.

 

(q) All subleases entered into by Borrower (and all existing subleases modified
or amended by Borrower) shall provide that such subleases are subordinate to the
lien of this Instrument and any extensions, replacements and modifications of
this Instrument and the Obligations and that if Lender forecloses under this
Instrument or enters into a new lease with any landlord under the Operations
Lease pursuant to the provisions for a new lease, if any, contained in the
Operations Lease, then the sublessee shall attorn to Lender or its assignee and
the sublease will remain in full force and effect in accordance with its terms
notwithstanding the termination of the Operations Lease.

 

34

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

(r) The Operations Lease has not been amended, modified, extended, renewed,
substituted or assigned, and Borrower has delivered to Lender true, accurate and
complete copy of the Operations Lease. Upon the request of Lender, Borrower
shall deposit with Lender the tenant’s original fully executed copy of the
Operations Lease, as further security to the Lender, until all of the
Obligations are fully paid and performed. Borrower hereby represents that the
Operations Lease or a legally valid memorandum thereof has been properly filed
or recorded in the city, town, county or parish records (as appropriate) in
which the Land covered thereby is located and that the filing and recording data
for the same is accurately set forth in Exhibit A attached hereto.

 

(s) Borrower shall not waive, excuse, condone or in any way release or discharge
the landlord under the Operations Lease or such landlord’s obligations,
covenants and/or conditions under the Operations Lease without the prior written
consent of Lender.

 

The generality of the provisions of this Article X relating to the Operations
Lease shall not be limited by other provisions of this Instrument setting forth
particular obligations of Borrower which are also required of Borrower with
respect to the Operations Lease or the Land.

 

IN WITNESS WHEREOF, the undersigned have executed this Instrument as of the day
first set forth above.

 

BORROWER:

RIVERCENTER LANDMARK TRS, INC., a

Maryland corporation

By:

   

Name:

 

J. William Blackham, III

Title:

 

President and CEO

 

35

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENTS

 

STATE OF KENTUCKY

  )          )   

SS:

COUNTY OF KENTON

  )     

 

On this          day of February, 2005 before me,
                                     a Notary Public in and for said State,
personally appeared J. William Blackham, III, personally known to me (or proved
to me on the basis of satisfactory evidence) to be the persons(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

Notary Public

My Commission expires:

 

36

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

 

Exhibit A

 

LEGAL DESCRIPTION OF THE PROPERTY

 

37

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

 

Exhibit B

 

DESCRIPTION OF PERSONAL PROPERTY SECURITY

 

Exhibit C

 

PERMITTED ENCUMBRANCES

 

38

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

 

Exhibit D

 

LIST OF MAJOR TENANTS

 

39

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

 

Exhibit E

 

DOCUMENTS

 

1. Note

 

2. Mortgage and Security Agreement: EHP RiverCenter Landmark, LLC

 

3. Mortgage and Security Agreement: RiverCenter Landmark TRS, Inc.

 

4. Mortgage and Security Agreement: EHP Independence Suites, LLC

 

5. Mortgage and Security Agreement: Independence Suites TRS, Inc.

 

6. Mortgage and Security Agreement: EHP Westshore Suites, LLC, and Westshore
Suites TRS, Inc.

 

7. Assignment of Leases and Rents: EHP RiverCenter Landmark, LLC

 

8. Assignment of Leases and Rents: RiverCenter Landmark TRS, Inc.

 

9. Assignment of Leases and Rents: EHP Independence Suites, LLC

 

10. Assignment of Leases and Rents: Independence Suites TRS, Inc.

 

11. Assignment of Leases and Rents: EHP Westshore Suites, LLC, and Westshore
Suites TRS, Inc.

 

12. Assignment of Agreements: EHP RiverCenter Landmark, LLC

 

13. Assignment of Agreements: RiverCenter Landmark TRS, Inc.

 

14. Assignment of Agreements: EHP Independence Suites, LLC

 

15. Assignment of Agreements: Independence Suites TRS, Inc.

 

16. Assignment of Agreements: EHP Westshore Suites, LLC

 

17. Assignment of Agreements: Westshore Suites TRS, Inc.

 

18. Pledge Agreement: EHP RiverCenter Landmark, LLC, and RiverCenter Landmark
TRS, Inc.

 

19. Pledge Agreement: EHP Independence Suites, LLC, and Independence Suites TRS,
Inc.

 

20. Pledge Agreement: EHP Westshore Suites, LLC, and Westshore Suites TRS, Inc.

 

21. Environmental and ERISA Indemnity: EHP RiverCenter Landmark, LLC,
RiverCenter Landmark TRS, Inc., and Eagle Hospitality Properties Trust, Inc.

 

22. Environmental and ERISA Indemnity: EHP Independence Suites, LLC,
Independence Suites TRS, Inc., and Eagle Hospitality Properties Trust, Inc.

 

23. Environmental and ERISA Indemnity: EHP Westshore Suites, LLC, Westshore
Suites TRS, Inc., and Eagle Hospitality Properties Trust, Inc.

 

24. Land Use Certification: EHP RiverCenter Landmark, LLC, and RiverCenter
Landmark TRS, Inc.

 

25. Land Use Certification: EHP Independence Suites, LLC, and Independence
Suites TRS, Inc.

 

26. Land Use Certification: EHP Westshore Suites, LLC, and Westshore Suites TRS,
Inc.

 

27. ERISA Certification: EHP RiverCenter Landmark, LLC

 

40

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

28. ERISA Certification: RiverCenter Landmark TRS, Inc.

 

29. ERISA Certification: EHP Independence Suites, LLC

 

30. ERISA Certification: Independence Suites TRS, Inc.

 

31. ERISA Certification: EHP Westshore Suites, LLC

 

32. ERISA Certification: Westshore Suites TRS, Inc.

 

33. ERISA Certification: Eagle Hospitality Properties Trust, Inc.

 

34. UCC-1 Financing Statement: EHP RiverCenter Landmark, LLC (filed in Kentucky)

 

35. UCC-1 Financing Statement: RiverCenter Landmark TRS, Inc. (filed in
Maryland)

 

36. UCC-1 Financing Statement: EHP RiverCenter Landmark, LLC, and RiverCenter
Landmark TRS, Inc. (recorded in Kentucky)

 

37. UCC-1 Financing Statement: EHP Independence Suites, LLC (filed in Ohio)

 

38. UCC-1 Financing Statement: Independence Suites TRS, Inc. (filed in Maryland)

 

39. UCC-1 Financing Statement: EHP Independence Suites, LLC, and Independence
Suites TRS, Inc. (recorded in Ohio)

 

40. UCC-1 Financing Statement: EHP Westshore Suites, LLC (filed in Florida)

 

41. UCC-1 Financing Statement: Westshore Suites TRS, Inc. (filed in Maryland)

 

42. UCC-1 Financing Statement: EHP Westshore Suites, LLC, and Westshore Suites
TRS, Inc. (recorded in Florida)

 

43. Recourse Liabilities Guaranty: Eagle Hospitality Properties Trust, Inc.

 

44. SNDA Operations Lease: RiverCenter Landmark TRS, Inc.

 

45. SNDA Operations Lease: Independence Suites TRS, Inc.

 

46. SNDA Operations Lease: Westshore Suites, Inc.

 

47. SNDA STK: Marriott at RiverCenter

 

48. Member Certificate: EHP RiverCenter Landmark, LLC

 

49. Member Certificate: EHP Independence Suites, LLC

 

50. Member Certificate: EHP Westshore Suites, LLC

 

51. Corporate Certificate: RiverCenter Landmark TRS, Inc.

 

52. Corporate Certificate: Independence Suites TRS, Inc.

 

53. Corporate Certificate: Westshore Suites TRS, Inc.

 

54. Corporate Certificate: Eagle Hospitality Properties Trust, Inc.

 

55. Ground Lessor Non-Disturbance and Attornment Agreement (City): EHP
RiverCenter Landmark, LLC

 

56. Estoppel Certificate and Agreement (Commonwealth): EHP RiverCenter Landmark,
LLC

 

57. Fee Mortgage Non-Disturbance and Attornment Agreement: EHP RiverCenter
Landmark, LLC

 

41

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784



--------------------------------------------------------------------------------

58. Estoppel Certificate Operations Lease: EHP RiverCenter Landmark, LLC and
RiverCenter Landmark TRS, Inc.

 

59. Estoppel Certificate Operations Lease: EHP Independence Suites, LLC and
Independence Suites TRS, Inc.

 

60. Estoppel Certificate Operations Lease: EHP Westshore Suites, LLC and
Westshore Suites, TRS, Inc.

 

61. Marriott Comfort Letter (KY)

 

62. Embassy Suites Comfort Letter (OH)

 

63. Embassy Suites Comfort Letter (FL)

 

42

PRUDENTIAL : MORTGAGE AND SECURITY AGREEMENT (LEASEHOLD)

Eagle Hospitality Properties

RiverCenter Landmark TRS, Inc.

Loan No. 6-105-784